Exhibit 10.1

EXECUTION VERSION

 

 

 

$650,000,000 REVOLVING CREDIT FACILITY

$150,000,000 TERM LOAN FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

among

SYNOPSYS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

HSBC BANK USA, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of November 28, 2016

 

 

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

WELLS FARGO SECURITIES, LLC,

as Co-Lead Arrangers and Co-Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     22   

1.3

 

Currency Conversion

     23   

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

     23   

2.1

 

Initial Term Commitments

     23   

2.2

 

Procedure for Term Loan Borrowing

     23   

2.3

 

Repayment of Term Loans

     23   

2.4

 

Revolving Commitments

     24   

2.5

 

Procedure for Revolving Loan Borrowing

     25   

2.6

 

Swingline Commitment

     26   

2.7

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     27   

2.8

 

Facility Fees

     28   

2.9

 

Termination or Reduction of Revolving Commitments

     28   

2.10

 

Additional Revolving Commitments and Incremental Term Loans

     29   

2.11

 

Prepayments

     30   

2.12

 

Conversion and Continuation Options

     31   

2.13

 

Limitations on Eurodollar Tranches

     32   

2.14

 

Interest Rates and Payment Dates

     32   

2.15

 

Computation of Interest and Fees

     33   

2.16

 

Inability to Determine Interest Rate

     33   

2.17

 

Pro Rata Treatment and Payments

     34   

2.18

 

Requirements of Law

     36   

2.19

 

Taxes

     38   

2.20

 

Indemnity

     42   

2.21

 

Change of Lending Office

     42   

2.22

 

Replacement of Lenders

     43   

2.23

 

Release of Subsidiary Guarantor

     43   

2.24

 

Judgment Currency

     43   

2.25

 

Foreign Currency Exchange Rate

     44   

2.26

 

Defaulting Lenders

     44   

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     45   

3.1

 

Financial Condition

     45   

3.2

 

No Change

     45   

3.3

 

Existence; Compliance with Law

     46   

3.4

 

Power; Authorization; Enforceable Obligations

     46   

3.5

 

No Legal Bar

     46   

3.6

 

Litigation

     46   

3.7

 

No Default

     46   

3.8

 

Ownership of Property; Liens

     46   

3.9

 

Intellectual Property

     47   

3.10

 

Taxes

     47   

 

i



--------------------------------------------------------------------------------

3.11

 

Federal Regulations

     47   

3.12

 

Labor Matters

     47   

3.13

 

ERISA

     47   

3.14

 

Investment Company Act

     48   

3.15

 

Use of Proceeds

     48   

3.16

 

Environmental Matters

     48   

3.17

 

Accuracy of Information, etc.

     48   

3.18

 

Solvency

     49   

3.19

 

Anti-Corruption Laws and Sanctions

     49   

3.20

 

EEA Financial Institutions

     49   

SECTION 4.

 

CONDITIONS PRECEDENT

     49   

4.1

 

Conditions to Effectiveness of Third Amendment and Restatement

     49   

4.2

 

Conditions to Each Extension of Credit

     50   

SECTION 5.

 

AFFIRMATIVE COVENANTS

     50   

5.1

 

Financial Statements

     50   

5.2

 

Certificates; Other Information

     51   

5.3

 

Payment of Obligations

     52   

5.4

 

Maintenance of Existence; Compliance

     52   

5.5

 

Maintenance of Property; Insurance

     52   

5.6

 

Inspection of Property; Books and Records; Discussions

     52   

5.7

 

Notices

     52   

5.8

 

Environmental Laws

     53   

5.9

 

New Significant Subsidiaries

     53   

SECTION 6.

 

NEGATIVE COVENANTS

     53   

6.1

 

Financial Condition Covenants

     53   

6.2

 

Subsidiary Indebtedness

     53   

6.3

 

Liens

     55   

6.4

 

Fundamental Changes

     57   

6.5

 

Transactions with Affiliates

     57   

6.6

 

Changes in Fiscal Periods

     58   

6.7

 

Lines of Business

     58   

6.8

 

Material Acquisitions

     58   

6.9

 

Use of Proceeds

     58   

SECTION 7.

 

EVENTS OF DEFAULT

     59   

7.1

 

Events of Default

     59   

7.2

 

Annulment of Defaults

     61   

SECTION 8.

 

THE AGENTS

     61   

8.1

 

Appointment

     61   

8.2

 

Delegation of Duties

     61   

8.3

 

Exculpatory Provisions

     61   

8.4

 

Reliance by Administrative Agent

     62   

 

ii



--------------------------------------------------------------------------------

8.5

 

Notice of Default

     62   

8.6

 

Non-Reliance on Agents and Other Lenders

     62   

8.7

 

Indemnification

     63   

8.8

 

Agent in Its Individual Capacity

     63   

8.9

 

Successor Administrative Agent

     63   

8.10

 

Co-Documentation Agents and Co-Syndication Agents

     64   

SECTION 9.

 

GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS

     64   

9.1

 

Guarantee

     64   

9.2

 

No Subrogation

     65   

9.3

 

Amendments, etc. with respect to the Obligations; Waiver of Rights

     65   

9.4

 

Guarantee Absolute and Unconditional

     66   

9.5

 

Reinstatement

     66   

SECTION 10.

 

MISCELLANEOUS

     67   

10.1

 

Amendments and Waivers

     67   

10.2

 

Notices

     68   

10.3

 

No Waiver; Cumulative Remedies

     69   

10.4

 

Survival of Representations and Warranties

     69   

10.5

 

Payment of Expenses and Taxes

     69   

10.6

 

Successors and Assigns; Participations and Assignments

     71   

10.7

 

Adjustments; Set-off

     74   

10.8

 

Counterparts

     75   

10.9

 

Severability

     75   

10.10

 

Integration

     75   

10.11

 

GOVERNING LAW

     75   

10.12

 

Submission To Jurisdiction; Waivers

     75   

10.13

 

Acknowledgements

     76   

10.14

 

Releases of Guarantees

     76   

10.15

 

Confidentiality

     77   

10.16

 

WAIVERS OF JURY TRIAL

     77   

10.17

 

USA Patriot Act

     77   

10.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     78   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

1.1A

  

Revolving Commitments

1.1B

  

Initial Term Commitments

6.2(d)

  

Existing Indebtedness

6.3(f)

  

Existing Liens

EXHIBITS:

A

  

Form of Guarantee Agreement

B

  

Form of Closing Certificate (Amendment and Restatement)

C

  

Form of Assignment and Assumption

D

  

Form of Exemption Certificate

E-1

  

Form of New Lender Supplement

E-2

  

Form of Increased Revolving Commitment Activation Notice

E-3

  

Form of Incremental Term Facility Activation Notice

F

  

Joinder Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
November 28, 2016, among SYNOPSYS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and WELLS FARGO BANK, N.A., as
co-syndication agents (in such capacity, the “Co-Syndication Agents”), HSBC BANK
USA, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders are
parties to the Credit Agreement, dated as of October 14, 2011, as amended and
restated on February 17, 2012 and on May 19, 2015 (as further amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);

WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
to, among other amendments, increase the amount and extend the termination date
of the revolving credit facility thereunder and obtain a new term loan facility
in an amount of $150,000,000;

WHEREAS, certain Lenders are willing to provide such increased and extended
revolving credit facility and such new term loan facility to the Borrower and
the Required Lenders party hereto are willing to consent to the amendment and
restatement of the Existing Credit Agreement effecting, among other things, such
increased and extended revolving credit facility and such new term loan
facility, in each case subject to the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree that, upon the effectiveness of this
Agreement, the Existing Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus  1⁄2 of 1% and (c) the Eurodollar
Rate that would be calculated as of such day (or, if such day is not a Business
Day, as of the next preceding Business Day) in respect of a proposed Eurodollar
Loan with a one-month Interest Period plus 1.0%. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors). Any change in the ABR due to a change in the Prime Rate,
the NYFRB Rate or such Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the NYFRB Rate
or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Revolving Commitments and the Initial Term Loans and as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Affected Foreign Currency”: as defined in Section 2.16(a)(iii).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Indemnitee”: as defined in Section 8.7.

“Agents”: the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents and the Administrative Agent and any other agent
identified on the cover page of this Agreement.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Commitment (including any
Swingline Commitment) then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 2.24(b).

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Creditor”: as defined in Section 2.24(b).

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption entered into (except
as specifically provided otherwise in Section 2.22) by a Lender and an Assignee
(with the consent of any party whose consent is required by Section 10.6), and
accepted by the Administrative Agent, substantially in the form of Exhibit C.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Revolving Lender’s Revolving
Commitment then in effect over (b) such Revolving Lender’s Revolving Extensions
of Credit then outstanding.

 

2



--------------------------------------------------------------------------------

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market; provided, further, when used in connection with Eurodollar
Loans denominated in Foreign Currencies, the term “Business Day” shall also
exclude any day on which commercial banks in London are authorized or required
by law to close and any day on which TARGET (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is not open for settlement of
payment in Euros.

“Calculation Date”: (a) the second Business Day preceding each date on which a
Multicurrency Loan is to be made and (b) the last Business Day of each calendar
quarter unless, during the five Business Days period prior to such Business Day
of such calendar quarter, a Calculation Date occurred pursuant to clause (a) of
this definition.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided,
however, that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Third
Amendment and Restatement Effectiveness Date and any similar lease entered into
after the Third Amendment and Restatement Effectiveness Date by such Person
shall be accounted for as obligations relating to an operating lease and not as
Capital Lease Obligations.

 

3



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral Account”: as defined in Section 2.11(c).

“Cash Equivalents”: (a) cash equivalents, short-term investments and long-term
marketable securities characterized as such on the Borrower’s consolidated
balance sheet; and (b) other investments made by the Borrower in accordance with
such written investment policies as are approved by the Borrower’s board of
directors and have been provided to the Administrative Agent.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) a “change in control” (or any
other defined term having a similar purpose) as defined in the documents
governing any other Indebtedness of the Borrower or its Subsidiaries the
outstanding principal amount of which exceeds in the aggregate $100,000,000
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the sum of the Revolving Commitment and the
Initial Term Commitment of such Lender.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 2016 and furnished to certain Lenders.

“Consolidated EBITDA”: for any period, the consolidated net income (or loss) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus, without duplication and to the extent
reflected as a charge in the statement of such consolidated net income for such
period, the sum of (a) consolidated income tax expense in accordance with GAAP,
(b) consolidated interest expense in accordance with GAAP, including
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Revolving Loans and Term Loans), (c) consolidated depreciation
and amortization expense in accordance with GAAP, (d) non-cash expenses related
to stock-based compensation, (e) non-recurring expenses related to Material
Acquisitions and (f) all other non-cash items outside the ordinary course of
business, minus, to the extent included in the statement of such consolidated
net income for such period, the sum of (i) interest income in accordance with
GAAP, (ii) non-recurring income related to Material Acquisitions and (iii) all
non-cash items outside the ordinary

 

4



--------------------------------------------------------------------------------

course of business increasing consolidated net income for such period; provided,
to the extent that, during any period, the Borrower makes any acquisition of an
entity or line of business that would be a Material Acquisition or Material
Disposition of such an entity or line of business, “Consolidated EBITDA” for
such period shall be calculated after giving pro forma effect to include or
exclude, as appropriate, any amounts attributable to the acquired or disposed of
entity or line of business as if the relevant transactions had been consummated
at the beginning of the applicable period of four full fiscal quarters
immediately prior to such acquisition or disposal.

“Consolidated Interest Coverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period in accordance with GAAP (including net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Group Members
under stockholders’ equity at such date.

“Consolidated Total Assets”: as of any date, the total assets of the Group
Members as of such date, as determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP minus all obligations of the Borrower
and its Subsidiaries, contingent or otherwise, as an account party or applicant
under or in respect of letters of credit or in respect of bonds with a face
value of less than $15,000,000 in the aggregate.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Co-Lead Arrangers”: JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), The Bank of Tokyo-Mitsubishi UFJ, Ltd., and Wells Fargo Securities,
LLC, each in its capacity as a Co-Lead Arranger under this Agreement.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Credit Party”: the Administrative Agent, the Swingline Lender or any other
Lender.

 

5



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of a good faith dispute by such Lender
(specifically identified and including a detailed description of the particular
dispute), (b) has notified the Borrower or the Administrative Agent in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer or representative
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Swingline Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent and Borrower’s receipt of such certification in form and
substance satisfactory to the Administrative Agent and the Borrower, (d) has
become the subject of a Bankruptcy Event, or (e) has become the subject of a
Bail-In Action.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Lender”: (a) any bank, financial institution or other
institutional lender or investor designated by the Borrower as a “Disqualified
Lender” by written notice delivered to the Administrative Agent on or prior to
the Third Amendment and Restatement Effectiveness Date and (b) those Persons who
are competitors of the Borrower that have been designated by the Borrower as a
“Disqualified Lender” by three Business Days’ advance written notice delivered
to the Administrative Agent and the Lenders; provided that Disqualified Lenders
shall exclude any Person that the Borrower has designated as no longer being a
“Disqualified Lender” by written notice delivered to the Administrative Agent
from time to time.

“Dollar Equivalent”: at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“DQ List”: as defined in Section 10.6(f)(iv).

 

6



--------------------------------------------------------------------------------

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case as is applicable
to the Borrower, any Subsidiary or any of their respective real property.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“EURIBOR Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan denominated in any
currency other than Euro for any Interest Period, the London interbank offered
rate as administered by the ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for such currency for a
period in length equal to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on either of such pages of the Reuters screen or on any
successor or substitute page on such screen that displays such rate, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBOR Screen Rate”) as of the Specified Time on
the Quotation Day and (b) with respect to any Eurodollar Loan denominated in
Euros for any Interest Period, the euro interbank offered rate as administered
by the Banking Federation of the European Union (or any other Person that takes
over the administration of such rate) for a period in length equal to such
Interest Period as displayed on page EURIBOR01 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on such page of
the Reuters screen or on any successor or substitute page on such screen that
displays such rate, on the appropriate page of such other information service
that publishes such rate from time to time

 

7



--------------------------------------------------------------------------------

as selected by the Administrative Agent in its reasonable discretion, in each
case, the “EURIBOR Screen Rate”) as of the Specified Time on the Quotation Day;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for any Interest Period (an
“Impacted Interest Rate”) with respect to the applicable currency (the “Impacted
Currency”), then the Eurodollar Base Rate shall be the Interpolated Rate at such
time (provided that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement).

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/100th of 1%):

 

 

Eurodollar Base Rate

    1.00 – Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans denominated
in the same currency the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Euros” and “€”: the single currency of participating member states of the
European Monetary Union introduced in accordance with the provisions of Article
109(1)4 of the Treaty of Rome of March 25, 1957 (as amended by the Single
European Act 1986 and the Maastricht Treaty (which was signed at Maastricht on
February 7, 1992 and came into force on November 1, 1993) as amended from time
to time) and as referred to in legislative measures of the European Union for
the introduction of, changeover to or operating of the euro in one or more
member states.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: on any day, with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., London time, on such date on the Reuters World
Currency Page for such currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error; provided,
further, that in any event, the Administrative Agent shall provide the Borrower
with reasonable details of the source for such rate.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Facility”: each of (a) the Initial Term Facility, (b) the Revolving Facility
and (c) any Incremental Term Loans (the “Incremental Term Facility”).

 

8



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
(or related Requirements of Law) implementing the foregoing.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Foreign Currency”: Euros, Yen, Pounds Sterling and, at the request of the
Borrower or applicable Subsidiary Borrower but subject to Section 10.1(a)(v),
any lawful currency (other than Dollars) that is (a) readily available and
freely transferable and convertible into Dollars and (b) is available in the
London interbank deposit market. In the case of any such request with respect to
the making of Revolving Loans, such request shall be subject to the agreement of
the Administrative Agent and the Revolving Lenders.

“Foreign Currency Equivalent”: at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency as determined by
the Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of such Foreign Currency with Dollars on the date of determination
thereof.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company”: any Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of equity or Indebtedness
(treated as equity for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Subsidiary Guarantor, substantially in the form of Exhibit A.

“Guarantee”: the guarantee of the Subsidiary Borrower Obligations provided by
the Borrower pursuant to Section 9.

 

9



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness or other obligations (the “primary obligations”) of
any other third Person (the “primary obligor”) in any manner, whether directly
or indirectly, including any obligation of the guaranteeing person, whether or
not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and customary indemnification obligations. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Impacted Currency”: as defined in the definition of “Eurodollar Base Rate”.

“Impacted Interest Rate”: as defined in the definition of “Eurodollar Base
Rate”.

“Increased Revolving Commitment Activation Notice”: a notice substantially in
the form of Exhibit E-2.

“Increased Revolving Commitment Closing Date”: any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.

“Incremental Term Facility”: as defined in the definition of “Facility”.

“Incremental Term Facility Activation Notice”: a notice substantially in the
form of Exhibit E-3.

“Incremental Term Facility Closing Date”: any Business Day designated as such in
an Incremental Term Facility Activation Notice.

“Incremental Term Lenders”: (a) on any Incremental Term Facility Closing Date,
the Lenders signatory to the relevant Incremental Term Facility Activation
Notice and (b) thereafter, each Lender that is a holder of an Incremental Term
Loan.

“Incremental Term Loans”: any term loans made pursuant to Section 2.10(b).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Term Facility Activation Notice, the
maturity date specified in such Incremental Term Facility Activation Notice,
which date shall not be earlier than the Initial Term Loan Maturity Date.

 

10



--------------------------------------------------------------------------------

“Incremental Term Percentage”: as to any Incremental Term Lender at any time,
the percentage which such Incremental Term Lender’s Incremental Term Loan then
constitutes of the aggregate Incremental Term Loans.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services if and to the
extent such obligation would appear as a liability upon the balance sheet of the
specified Person in accordance with GAAP (excluding (i) accounts payable or
other liability to trade creditors incurred in the ordinary course of business,
(ii) payroll liabilities, deferred compensation obligations and severance,
pension, health and welfare retirement and equivalent benefits to current or
former employees, directors or managers of such Person and its Subsidiaries, and
(iii) licenses in the ordinary course of business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements
(other than appeal bonds), (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all Indebtedness of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation (provided that,
if such Indebtedness of others is non-recourse to the credit of such Person,
then the amount of Indebtedness ascribed to such Person shall not exceed the
fair market value of the property securing such Indebtedness of others), and
(j) for the purposes of Section 7.1(e) only, all net obligations of such Person
in respect of Swap Agreements. For the avoidance of doubt, “Indebtedness” shall
not include accrued long term tax liabilities or deferred compensation
liabilities. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For purposes of determining “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to pay if such Swap Agreement were terminated at such time

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Term Commitment”: as to any Initial Term Lender, the obligation of such
Initial Term Lender to make an Initial Term Loan to the Borrower on the Third
Amendment and Restatement Effectiveness Date in a principal amount set forth
under the heading “Initial Term Commitment” opposite such Lender’s name on
Schedule 1.1B. The original aggregate amount of the Initial Term Commitments as
of the Third Amendment and Restatement Effectiveness Date is $150,000,000.

“Initial Term Facility”: the Initial Term Commitments and Initial Term Loans
made hereunder.

 

11



--------------------------------------------------------------------------------

“Initial Term Lender”: any Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

“Initial Term Loan”: as defined in Section 2.1.

“Initial Term Loan Applicable Margin”: for any day, with respect to any ABR Loan
or Eurodollar Loan that is an Initial Term Loan the applicable rate per annum
set forth below under the caption, “Applicable Margin for Eurodollar Loans” or
“Applicable Margin for ABR Loans”, as the case may be, based upon the
Consolidated Leverage Ratio as of the most recent determination thereof:

 

Category

   Consolidated
Leverage Ratio    Applicable Margin for
Eurodollar Loans   Applicable Margin
for ABR Loans

1

   ³ 2.25x    1.375%   0.375%

2

   ³ 1.25x but < 2.25x    1.250%   0.250%

3

   < 1.25x    1.125%   0.125%

For purposes of the foregoing, changes in the Initial Term Loan Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph; if any financial statements referred to above are not delivered
within the time periods specified in Section 5.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the Consolidated Leverage Ratio shall be deemed to be in Category 1.
In addition, at all times while an Event of Default shall have occurred and be
continuing, the Consolidated Leverage Ratio shall be deemed to be in Category 1.

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Initial Term Commitments are in
effect or whether the Initial Term Loans have been repaid in part or in full
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Initial Term Loan Applicable Margin for
any period (an “Initial Term Loan Applicable Period”) than the Initial Term Loan
Applicable Margin applied for such Initial Term Loan Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Initial Term Loan Applicable
Period, (ii) the Initial Term Loan Applicable Margin shall be determined as if
the Category number for such higher Initial Term Loan Applicable Margin were
applicable for such Initial Term Loan Applicable Period, and (iii) the Borrower
shall within three (3) Business Days of demand thereof by the Administrative
Agent pay to the Administrative Agent the accrued additional amount owing as a
result of such increased Initial Term Loan Applicable Margin for such Initial
Term Loan Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement.

“Initial Term Loan Applicable Period”: as defined in the definition of “Initial
Term Loan Applicable Margin”.

“Initial Term Loan Maturity Date”: November 28, 2021.

“Initial Term Percentage”: as to any Initial Term Lender at any time, the
percentage which the aggregate principal amount of such Initial Term Lender’s
Initial Term Loans then outstanding constitutes of the aggregate principal
amount of the Initial Term Loans then outstanding.

 

12



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than a Swingline Loan),
the last day of each March, June, September and December to occur while such ABR
Loan is outstanding and the final maturity date of such ABR Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan or a Swingline Loan), the date of any repayment or prepayment made in
respect thereof and (e) as to any Swingline Loan, the day that such Swingline
Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) twelve months thereafter, as selected by the Borrower or any
applicable Subsidiary Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders) twelve months thereafter, as selected by the Borrower
or any applicable Subsidiary Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, in the case
of Revolving Loans denominated in Dollars, and 11:00 A.M., London time, in the
case of Multicurrency Loans, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Initial Term Loan Maturity Date or beyond the date
the final payment is due on the relevant Term Loans, as the case may be; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate”: at any time and with respect to any Impacted Currency, the
rate per annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be

 

13



--------------------------------------------------------------------------------

equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which such Screen
Rate is available in the Impacted Currency) that is shorter than the Impacted
Interest Period and (b) the applicable Screen Rate (for the shortest period for
which such Screen Rate is available for the Impacted Currency) that exceeds the
Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day. When determining the rate for a period which is less than the
shortest period for which the applicable Screen Rate is available, such Screen
Rate for purposes of clause (a) above shall be deemed to be the overnight rate
for the Impacted Currency determined by the Administrative Agent from such
service as the Administrative Agent may select in its reasonable discretion.

“IRS”: as defined in Section 2.19(e).

“Judgment Currency”: as defined in Section 2.24(b).

“Lenders”: as defined in the preamble hereto. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“LIBOR Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Limited Conditionality Acquisition”: any acquisition whose consummation is not
conditioned on (a) the availability of, or on obtaining, third party financing,
(b) the receipt of proceeds of any investment or (c) the redemption or repayment
of indebtedness requiring irrevocable notice in advance of such redemption or
repayment.

“Loan”: any loan made by a Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, any Guarantee Agreement, the Notes, each
Joinder Agreement, any Incremental Term Facility Activation Notice, any
Increased Revolving Commitment Activation Notice and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document (including,
for avoidance of doubt, each Subsidiary Borrower).

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Incremental Term Loans,
Initial Term Loans or the Total Revolving Extensions of Credit, as the case may
be, outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments).

“Margin Stock”: as defined in Regulation U.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property involving the payment of consideration by the Group
Members in an amount in excess of 10% of Consolidated Total Assets (with
Consolidated Total Assets measured as of the end of the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.1).

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Group Members in
excess of 10% of Consolidated Total Assets (with Consolidated Total Assets
measured as of the end of the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 5.1).

“Multicurrency Loans”: as defined in Section 2.4(c).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lender”: as defined in Section 2.10(c).

“New Lender Supplement”: as defined in Section 2.10(c).

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-U.S. Lender”: as defined in Section 2.19(e).

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower and any Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrower and any Subsidiary Borrower to the Administrative Agent or to
any Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower and any Subsidiary Borrower pursuant hereto) or otherwise.

“Original Closing Date”: October 14, 2011.

 

15



--------------------------------------------------------------------------------

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar taxes that arise from any payment made hereunder or
from the execution, delivery, performance, registration or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such taxes imposed with respect to an assignment (other than an assignment
pursuant to either Section 2.21 or 2.22) to the extent such taxes are imposed as
a result of a present or former connection between a Lender or the
Administrative Agent and the jurisdiction imposing such tax (other than
connections arising from such Lender or Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to or enforced any Loan Document).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 10.6(f)(iv).

“Pounds Sterling”: the lawful currency of the United Kingdom.

“Quotation Day”: (a) with respect to any Eurodollar Loan denominated in Pounds
Sterling for any Interest Period, the first day of such Interest Period,
(b) with respect to any Eurodollar Loan denominated in Euros for any Interest
Period, two TARGET Days prior to the commencement of such Interest Period and
(c) with respect to any Eurodollar Loan denominated in any currency other than
Pounds Sterling or Euros for any Interest Period, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the Eurodollar Base Rate for such currency
is to be determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

“Refunded Swingline Loans”: as defined in Section 2.7(b).

 

16



--------------------------------------------------------------------------------

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than any events as to which the thirty day notice period is waived.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Revolving Commitment and the Term Loans of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date”: as defined in Section 2.25(a).

“Responsible Officer”: the chief executive officer, president, chief financial
officer, senior vice president or vice president of the Borrower, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of the Borrower.

“Restricted Payments”: collectively, the declaration or payment of any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or the making of any payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member.

“Revolving Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the Revolving Lenders to make Revolving Loans
hereunder.

“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans (including Multicurrency Loans) and
participate in Swingline Loans in an aggregate principal amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Revolving Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The amount of the Total
Revolving Commitments as of the Third Amendment and Restatement Effectiveness
Date is $650,000,000.

“Revolving Commitment Period”: the period from and including the Third Amendment
and Restatement Effectiveness Date to the Business Day prior to the Termination
and Revolving Loan Maturity Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the aggregate principal amount of all Revolving Loans (or the
Dollar Equivalent thereof in the case of Multicurrency Loans) held by such
Revolving Lender then outstanding.

 

17



--------------------------------------------------------------------------------

“Revolving Facility”: the Revolving Commitments and the Revolving Loans made
hereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds a
Revolving Loan.

“Revolving Loan Applicable Margin”: for any day, with respect to any ABR Loan or
Eurodollar Loan that is a Revolving Loan, or with respect to the facility fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption, “Applicable Margin for Eurodollar Loans”, “Applicable
Margin for ABR Loans” or “Facility Fee Rate”, as the case may be, based upon the
Consolidated Leverage Ratio as of the most recent determination thereof:

 

Category

   Consolidated
Leverage Ratio    Applicable Margin for
Eurodollar Loans   Applicable Margin
for ABR Loans   Facility Fee Rate

1

   ³ 2.25x    1.175%   0.175%   0.200%

2

   ³ 1.25x but < 2.25x    1.100%   0.100%   0.150%

3

   < 1.25x    1.000%   0.000%   0.125%

For purposes of the foregoing, changes in the Revolving Loan Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 5.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph; if
any financial statements referred to above are not delivered within the time
periods specified in Section 5.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
Consolidated Leverage Ratio shall be deemed to be in Category 1. In addition, at
all times while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall be deemed to be in Category 1.

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Revolving Loan Applicable Margin for any
period (a “Revolving Loan Applicable Period”) than the Revolving Loan Applicable
Margin applied for such Revolving Loan Applicable Period, then (i) the Borrower
shall as soon as practicable deliver to the Administrative Agent the corrected
financial statements for such Revolving Loan Applicable Period, (ii) the
Revolving Loan Applicable Margin shall be determined as if the Category number
for such higher Revolving Loan Applicable Margin were applicable for such
Revolving Loan Applicable Period, and (iii) the Borrower shall within three
(3) Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional amount owing as a result of such
increased Revolving Loan Applicable Margin for such Revolving Loan Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.

“Revolving Loan Applicable Period”: as defined in the definition of “Revolving
Loan Applicable Margin”.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Revolving Lender’s Revolving Commitment then constitutes of the Total
Revolving Commitments;

 

18



--------------------------------------------------------------------------------

provided that in the case of Section 2.26 when a Defaulting Lender shall exist,
“Revolving Percentage” shall mean the percentage of the Total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Revolving Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Revolving Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Revolving Lender’s status as a Defaulting
Lender at the time of determination.

“Sanctioned Country”: at any time, a country or territory which is itself, or
whose government is, the subject or target of any Sanctions (at the time of this
Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate”: the EURIBOR Screen Rate and the LIBOR Screen Rate, collectively
and individually, as the context may require.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous United States federal Governmental Authority.

“Significant Subsidiary”: at any time, a Domestic Subsidiary of the Borrower
that would be a “significant subsidiary” as defined in Rule 1-02 of Regulation
S-X promulgated by the SEC; provided that at no time may Domestic Subsidiaries
of the Borrower that are not Significant Subsidiaries hold, in the aggregate,
more than 20% of (a) the total assets of the Borrower and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year or the
Borrower or (b) the income of the Borrower and its Subsidiaries consolidated for
the most recently completed fiscal year of the Borrower from continuing
operations before income taxes, extraordinary items and the cumulative effect of
a change in accounting principles; provided, further, that the Borrower may, by
delivering written notice to the Administrative Agent, designate any Domestic
Subsidiary as a Significant Subsidiary for the purpose of complying with the
foregoing proviso.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured considering all financing alternatives and
potential

 

19



--------------------------------------------------------------------------------

asset sales reasonably available to such Person, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured. For purposes of this definition, the amount of
any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Specified Event of Default”: an Event of Default of the type described in
Section 7.1(a) or (f) with respect to the Borrower or Subsidiary Borrower.

“Specified Time”: 11:00 a.m., London time.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Borrower”: any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(b)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(b)(ii).

“Subsidiary Borrower Obligations”: the Obligations of any Subsidiary Borrower
that are incurred directly by such Subsidiary Borrower and not by the Borrower
or any other Subsidiary Borrower.

“Subsidiary Guarantor”: each Significant Subsidiary (excluding any Foreign
Subsidiary Holding Companies and any Domestic Subsidiaries of Foreign
Subsidiaries).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount not to exceed
$25,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the total Swingline Exposure at such time related to Swingline Loans other than
any Swingline Loans made by such Lender in its capacity as a Swingline Lender
and (b)

 

20



--------------------------------------------------------------------------------

if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans).

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the Lender of
Swingline Loans hereunder.

“Swingline Loan”: a Revolving Loan made pursuant to Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“TARGET”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such clearing system ceases to be operative,
such other clearing system (if any) determined by the Administrative Agent to be
a suitable replacement) for the settlement of payment in Euros.

“Term Lenders”: the collective reference to the Initial Term Lenders and the
Incremental Term Lenders.

“Term Loans”: the collective reference to the Initial Term Loans and the
Incremental Term Loans.

“Termination and Revolving Loan Maturity Date”: November 28, 2021.

“Third Amendment and Restatement Effectiveness Date”: the date on which the
conditions precedent set forth in Section 4.1 have been satisfied, which date is
November 28, 2016.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Trade Date”: as defined in Section 10.6(f)(i).

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Wholly-Owned Subsidiary”: as to any Person, (a) any corporation 100% of whose
Capital Stock (other than directors’ qualifying shares) are at the time owned by
such Person and/or one or more Wholly-Owned Subsidiaries of such Person and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person have 100% of the Capital Stock at such time.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

21



--------------------------------------------------------------------------------

“Yen” and “¥”: the lawful currency of Japan.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (x) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (y) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof; provided,
further, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Third Amendment and Restatement Effectiveness
Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after the change in GAAP or in the
application thereof, then (A) such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith and (B) the Borrower and the Administrative Agent
agree to enter into good-faith negotiations in order to amend such provisions of
this Agreement so as to reflect equitably such change with the result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such change as if such change had not been made), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time. For purposes of calculations
made pursuant to the terms of this Agreement, GAAP will be deemed to treat
operating and capital leases in a manner consistent with their current treatment
under GAAP as in effect on the Third Amendment and Restatement Effectiveness
Date, notwithstanding any modifications or interpretive changes thereto that may
occur thereafter.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

22



--------------------------------------------------------------------------------

1.3 Currency Conversion.

(a) If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Loan Documents to, and any obligations arising under
the Loan Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the
Administrative Agent and (ii) any translation from one currency or currency unit
to another shall be at the official rate of exchange recognized by the central
bank for conversion of that currency or currency unit into the other, rounded up
or down by the Administrative Agent as it deems appropriate.

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Initial Term Commitments. Subject to the terms and conditions hereof, each
Initial Term Lender severally, and not jointly, agrees to make a term loan (an
“Initial Term Loan”) to the Borrower on the Third Amendment and Restatement
Effectiveness Date in an amount equal to the Initial Term Commitment of such
Lender on the Third Amendment and Restatement Effectiveness Date. The Initial
Term Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.12. The Initial Term Commitments shall terminate on 5:00 p.m.
on the Third Amendment and Restatement Effectiveness Date if the Initial Term
Loans have not been made by such time.

2.2 Procedure for Term Loan Borrowing The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time, (a) three Business Days prior to
the Third Amendment and Restatement Effectiveness Date (or, in the case of
Incremental Term Loans, the applicable Incremental Term Facility Closing Date),
in the case of Eurodollar Loans, or (b) one Business Day prior to the Third
Amendment and Restatement Effectiveness Date (or, in the case of Incremental
Term Loans, the applicable Incremental Term Facility Closing Date), in the case
of ABR Loans) requesting that the applicable Term Lenders make (i) the Term
Loans on the Third Amendment and Restatement Effectiveness Date or (ii) the
Incremental Term Loans on the Incremental Term Facility Closing Date related
thereto. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender of the applicable Facility thereof. Not later than 12:00
Noon, New York City time, on the Third Amendment and Restatement Effectiveness
Date, in the case of the Initial Term Loans, and, in the case of any Incremental
Term Loans, the applicable Incremental Term Facility Closing Date, each
applicable Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Term Lender. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

2.3 Repayment of Term Loans. The Initial Term Loans made by each Initial Term
Lender on the Third Amendment and Restatement Effectiveness Date shall mature in
equal quarterly installments, each of which shall be payable on the last day of
each calendar quarter, beginning with the first full calendar quarter ending
after the Third Amendment and Restatement Effectiveness Date, in an amount equal
to the percentage per annum in the table set forth below of the original
principal amount of

 

23



--------------------------------------------------------------------------------

all Initial Term Loans on the Third Amendment and Restatement Effectiveness
Date. The Borrower shall repay the remainder of all outstanding Initial Term
Loans on the Initial Term Loan Maturity Date. The Incremental Term Loans shall
mature as set forth in the Incremental Term Facility Activation Notice relating
thereto and the Borrower shall repay all outstanding Incremental Term Loans on
the Incremental Term Maturity Date relating to such Incremental Term Loans.

 

Year Following

the Effectiveness Date

 

Percentage

Year 1

  5.0% per annum

Year 2

  7.5% per annum

Year 3

  10.0% per annum

Year 4

  12.5% per annum

Year 5

  20.0% per annum

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans in Dollars
(together with the Swingline Loans and Multicurrency Loans, “Revolving Loans”)
to the Borrower and any Subsidiary Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added (after giving effect to any application of
proceeds of such Revolving Loans pursuant to Section 2.6) to such Revolving
Lender’s Revolving Percentage of the aggregate principal amount of the Swingline
Loans then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower and any
Subsidiary Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and any Subsidiary
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.12.

(b) The Borrower and any Subsidiary Borrower shall repay all outstanding
Revolving Loans made to it on the Termination and Revolving Loan Maturity Date.

(c) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees, from time to time during the Revolving Commitment Period, to make
revolving credit loans denominated in one or more Foreign Currencies
(“Multicurrency Loans”) to the Borrower and any Subsidiary Borrower in an
aggregate principal amount (based on the Dollar Equivalent of such Multicurrency
Loans) at any one time outstanding which, when added (after giving effect to any
application of proceeds of such Revolving Loans pursuant to Section 2.7) to such
Revolving Lender’s Revolving Percentage of the aggregate principal amount of the
Swingline Loans then outstanding, shall not exceed the amount of such Revolving
Lender’s Revolving Commitment. The Borrower and any Subsidiary Borrower shall
not request and no Revolving Lender shall be required to make any Multicurrency
Loan if, after making such Multicurrency Loan the Total Revolving Extensions of
Credit shall exceed the Total Revolving Commitments then in effect. During the
Revolving Commitment Period, the Borrower and any Subsidiary Borrower may
borrow, prepay and reborrow Multicurrency Loans, in whole or in part, all in
accordance with the terms and conditions hereof. All Multicurrency Loans shall
be Eurodollar Loans.

(d) Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect in any manner the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement. Each
such domestic or foreign branch or Affiliate of such Lender shall be subject to
the

 

24



--------------------------------------------------------------------------------

requirements of Sections 2.18, 2.19 and 2.21 to the same extent as if it were a
Lender and no such domestic or foreign branch or Affiliate of a Lender shall be
entitled to the benefits of Section 2.19 unless such domestic or foreign branch
or Affiliate complies with Section 2.19(e) as if it were a Lender.

2.5 Procedure for Revolving Loan Borrowing.

(a) The Borrower and any Subsidiary Borrower may borrow under the Revolving
Commitments during the Revolving Commitment Period on any Business Day, provided
that the Borrower and such Subsidiary Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent (i) prior to 11:00 A.M., New York City time, three Business Days prior to
the requested Revolving Borrowing Date, in the case of Eurodollar Loans, or
(ii) prior to 12:00 Noon, New York City time, on the same Business Day as the
requested Revolving Borrowing Date, in the case of ABR Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Revolving Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Revolving Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower or the relevant Subsidiary Borrower, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower or the relevant
Subsidiary Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower or the relevant Subsidiary Borrower at the Funding
Office prior to 12:00 Noon, New York City time, on the Revolving Borrowing Date
requested by the Borrower or the relevant Subsidiary Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower or the relevant Subsidiary Borrower by the
Administrative Agent crediting the account of the Borrower or such Subsidiary
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

(b) The Borrower and any Subsidiary Borrower may borrow Multicurrency Loans
during the Revolving Commitment Period on any Business Day, provided that the
Borrower and such Subsidiary Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., London time, three Business Days prior to the requested
Revolving Borrowing Date), specifying (i) the requested Revolving Borrowing
Date, (ii) the respective amounts of each Multicurrency Loan in each Foreign
Currency and (iii) the respective lengths of the initial Interest Period
therefor. Each Multicurrency Loan shall be in an amount equal to (x) in the case
of Multicurrency Loans denominated in Euros, €1,000,000 or a whole multiple of
€100,000 in excess thereof, (y) in the case of Multicurrency Loans denominated
in Yen, ¥100,000,000 or a whole multiple of ¥10,000,000 in excess thereof and
(z) in the case of any other Foreign Currency, such amount as shall have been
agreed by the Borrower and approved by the Administrative Agent and the
Revolving Lenders. Upon receipt of any such notice from the Borrower or the
relevant Subsidiary Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof. Each Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrower or the relevant Subsidiary Borrower at the Funding
Office prior to 12:00 Noon, London time, in each case, on the Revolving
Borrowing Date requested by the Borrower or such Subsidiary Borrower in funds
immediately available in the relevant Foreign Currency to the Administrative
Agent. Such borrowing will then be made available to the Borrower or the
relevant Subsidiary Borrower by the Administrative Agent crediting the account
of the Borrower or such

 

25



--------------------------------------------------------------------------------

Subsidiary Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent or by wire transfer of
such amounts to an account designated in writing by the Borrower or such
Subsidiary Borrower to the Administrative Agent in connection with the relevant
borrowing.

(c) Outstanding Revolving Loans and Revolving Commitments on the Third Amendment
and Restatement Effectiveness Date. All Revolving Loans, if any, outstanding
under the Existing Credit Agreement on the Third Amendment and Restatement
Effectiveness Date shall remain outstanding as Revolving Loans under this
Agreement until otherwise repaid or prepaid in accordance with the terms hereof.
Any Revolving Lender under the Existing Credit Agreement which does not consent
to the amendment and restatement thereof on the Third Amendment and Restatement
Effectiveness Date shall be replaced in accordance with Section 2.22. All of the
outstanding Revolving Loans and Revolving Commitments of such non-consenting
Revolving Lenders shall be deemed assigned on the Third Amendment and
Restatement Effectiveness Date, in accordance with Section 2.22 (but without the
need for the execution of any Assignment and Assumptions), on a ratable basis to
the Lenders party hereto on the Third Amendment and Restatement Effectiveness
Date in such proportions as may be necessary such that after giving effect
thereto, the outstanding Revolving Loans and Revolving Commitments of all
Revolving Lenders are consistent with their respective pro rata shares of their
Revolving Commitment set forth in Schedule 1.1A hereto (but in any event not
exceeding the respective Revolving Commitments). On the Third Amendment and
Restatement Effectiveness Date, (i) Borrower shall pay to the Administrative
Agent, for the respective accounts of the Lenders, an amount equal to the sum of
all accrued, but theretofore unpaid, fees and interest payable hereunder up to
the Third Amendment and Restatement Effectiveness Date, and the Administrative
Agent shall remit the funds so received to the applicable Lenders, and (ii) each
Revolving Lender receiving an assignment pursuant to this Section 2.5(c) shall
pay to the Administrative Agent, for the respective accounts of the assigning
Revolving Lenders an amount equal to the principal amount of the Revolving Loans
assigned to it pursuant to this Section 2.5(c) and the Administrative Agent
shall remit the funds so received to such assigning Revolving Lenders. The
Administrative Agent hereby waives its right to receive any assignment fee
specified in Section 10.6 and each Lender (other than any non-consenting
Revolving Lender) hereby waives its rights to receive any payments pursuant to
Section 2.20 which may result from any assignments or payments pursuant to this
Section 2.5(c).

2.6 Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its discretion, make a portion of the credit otherwise available to the
Borrower and any Subsidiary Borrower under the Revolving Commitments from time
to time during the Revolving Commitment Period by making swing line loans in
Dollars (“Swingline Loans”) to the Borrower and any Subsidiary Borrower;
provided that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect), (ii) the Borrower and any
Subsidiary Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero, (iii) the sum of (x) the Swingline Exposure of such Swing Lender (in its
capacity as a Swingline Lender and a Revolving Lender) and (y) the aggregate
principal amount of outstanding Revolving Loans made by such Swingline Lender
(in its capacity as a Revolving Lender) shall not exceed its Revolving
Commitment then in effect and (iv) Swingline Loans shall be available only in
Dollars. During the Revolving Commitment Period, the Borrower and any Subsidiary
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.

 

26



--------------------------------------------------------------------------------

(b) The Borrower shall repay, or cause any Subsidiary Borrower to repay, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Termination and Revolving Loan Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is borrowed, the Borrower shall
repay, or cause any Subsidiary Borrower to repay, all Swingline Loans then
outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower or relevant Subsidiary Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Revolving Borrowing Date), specifying (i) the
amount to be borrowed and (ii) the requested Revolving Borrowing Date (which
shall be a Business Day during the Revolving Commitment Period). Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. If the Swingline Lender determines
that it will make such Swingline Loan, it shall, not later than 3:00 P.M., New
York City time, on the Revolving Borrowing Date specified in a notice in respect
of Swingline Loans, make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower or
relevant Subsidiary Borrower on such Revolving Borrowing Date by depositing such
proceeds in the account of the Borrower or relevant Subsidiary Borrower with the
Administrative Agent on such Revolving Borrowing Date in immediately available
funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or relevant Subsidiary
Borrower (which hereby irrevocably directs the Swingline Lender to act on its
behalf), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each Revolving Lender to make, and
each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. The Borrower or relevant Subsidiary
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s or
relevant Subsidiary Borrower’s accounts with the Administrative Agent (up to the
amount available in each such account) in order to immediately pay the amount of
such Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 7.1(f) shall
have occurred and be continuing with respect to the Borrower or any Subsidiary
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Revolving Lender’s Revolving Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

 

27



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Revolving Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Revolving Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Revolving Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower or any Subsidiary
Borrower may have against the Swingline Lender, the Borrower, any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8 Facility Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a facility fee, which shall accrue at the Revolving Loan
Applicable Margin on the daily amount of the Revolving Commitment of such
Revolving Lender (whether used or unused) during the period from and including
the Third Amendment and Restatement Effectiveness Date to but excluding the date
on which such Revolving Commitment terminates; provided that, if such Revolving
Lender continues to have any Revolving Loans after its Revolving Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Revolving Lender’s Revolving Loans from and including the date on which
its Revolving Commitment terminates to but excluding the date on which such
Revolving Lender ceases to have any Revolving Loans. Facility fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Third Amendment and
Restatement Effectiveness Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments;

 

28



--------------------------------------------------------------------------------

provided that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple of $500,000 in excess thereof, and shall reduce permanently the
Revolving Commitments then in effect.

2.10 Additional Revolving Commitments and Incremental Term Loans.

(a) At any time after the Third Amendment and Restatement Effectiveness Date and
prior to the Termination and Revolving Loan Maturity Date, the Borrower and any
one or more Lenders (including New Lenders) may agree that such Lender(s) shall
make, obtain or increase the amount of their Revolving Commitments by executing
and delivering to the Administrative Agent an Increased Revolving Commitment
Activation Notice specifying the amount of such increase and the applicable
Increased Revolving Commitment Closing Date (which may be no later than the
Termination and Revolving Loan Maturity Date). Notwithstanding the foregoing,
(i) the aggregate amount of incremental Revolving Commitments obtained pursuant
to this Section 2.10(a) shall not exceed (x) $150,000,000 minus (y) the amount
of Incremental Term Loans made pursuant to Section 2.10(b), (ii) incremental
Revolving Commitments may not be made, obtained or increased after the
occurrence and during the continuation of a Default or Event of Default,
including after giving effect to the incremental Revolving Commitments in
question, (iii) as of the effective date of any incremental Revolving
Commitments, each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date, and (iv) any
increase effected pursuant to this paragraph shall be in a minimum amount of at
least $50,000,000. No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.

(b) At any time after the Third Amendment and Restatement Effectiveness Date,
the Borrower and any one or more Lenders (including New Lenders) may from time
to time agree that such Lenders shall make new Incremental Term Loans by
executing and delivering to the Administrative Agent an Incremental Term
Facility Activation Notice specifying (i) the amount of the new Incremental Term
Facility, (ii) the applicable Incremental Term Facility Closing Date and
(iii) (x) the applicable Incremental Term Maturity Date, (y) the amortization
schedule for such Incremental Term Loans, which shall provide for no higher or
more frequent amortization prior to the Initial Term Loan Maturity Date than the
amortization of the Initial Term Loan pursuant to Section 2.3 and (z) the
applicable margin for such Incremental Term Loans. Notwithstanding the
foregoing, (i) the aggregate amount of borrowings of Incremental Term Loans
shall not exceed (x) $150,000,000 minus (y) the amount of any incremental
Revolving Commitments obtained pursuant to Section 2.10(a), (ii) Incremental
Term Loans may not be made after the occurrence and during the continuation of a
Default or Event of Default, including after giving effect to the making of such
Incremental Term Loan; provided, that if the proceeds of such Incremental Term
Loans are to be used to consummate a Limited Conditionality Acquisition, no
Specified Event of Default shall have occurred and be continuing as of the
Increased Term Facility Closing Date before and after giving effect to such
Incremental Term Loans , (iii) after giving effect to the making of such
Incremental Term Loan, each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date; provided,
that if the proceeds of such Incremental Term Loans are to be used to consummate
a Limited Conditionality Acquisition, the representations and warranties shall
be limited to, if agreed to by lenders of the Incremental Term Loans,

 

29



--------------------------------------------------------------------------------

customary “Sunguard” or other customary applicable “certain funds”
conditionality provisions (including the accuracy of the representations and
warranties contained in the applicable acquisition agreement as are material to
the interests of the Lenders providing such Incremental Term Loans, but only to
the extent that the Borrower or any of its Affiliates has the right to terminate
its obligations under such acquisition agreement as a result of the failure of
such representation or warranty to be accurate), and (iv) each Incremental Term
Loan effected pursuant to this paragraph shall be in a minimum amount of at
least $50,000,000. No Lender shall have any obligation to participate in any
Incremental Term Loan described in this paragraph unless it agrees to do so in
its sole discretion.

(c) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with an increase described in Section 2.10(a) or an Incremental Term
Loan described in Section 2.10(b) shall execute a New Lender Supplement (each, a
“New Lender Supplement”), substantially in the form of Exhibit E-1, whereupon
such bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement; provided
that a New Lender shall not be a Disqualified Lender.

(d) On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Commitments shall make Revolving Loans, the proceeds
of which will be used to prepay the Revolving Loans of other Lenders, so that,
after giving effect thereto, the resulting Revolving Loans outstanding are
allocated among the Lenders in accordance with Section 2.17(a) based on the
respective Revolving Percentages of the Lenders after giving effect to such
Increased Revolving Commitment Closing Date.

(e) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Incremental Term Facility Closing
Date, this Agreement shall be amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loans
evidenced thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

2.11 Prepayments.

(a) The Borrower may at any time and from time to time prepay (or cause any
Subsidiary Borrower to prepay) any Loans of any Facility (other than
Multicurrency Loans), in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay (or cause any Subsidiary Borrower to pay) any amounts owing pursuant to
Section 2.20; provided, further, that a notice of optional prepayment may state
that such notice is conditional upon the consummation of an acquisition or sale
transaction or upon the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of other Indebtedness or other transaction, in
which case such notice of prepayment may be revoked by the Borrower. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Loans (other than Swingline Loans) shall be in an aggregate principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

 

30



--------------------------------------------------------------------------------

(b) The Borrower may at any time and from time to time prepay (or cause any
Subsidiary Borrower to prepay) Multicurrency Loans, in whole or in part, without
premium or penalty, upon irrevocable notice (which notice must be received by
the Administrative Agent prior to 3:00 P.M., London time, three Business Days
before the date of prepayment) specifying the date and amount of prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or other transaction, in which case such
notice of prepayment may be revoked by the Borrower. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any amounts
payable pursuant to Section 2.20 and accrued interest to such date on the amount
prepaid. Partial prepayments of Multicurrency Loans shall be in a minimum
principal amount of (x) €1,000,000 or a whole multiple or €100,000 in excess
thereof, in the case of Multicurrency Loans denominated in Euros,
(y) ¥100,000,000 or a whole multiple or ¥10,000,000 in excess thereof, in the
case of Multicurrency Loans denominated in Yen and (z) in the case of any other
Foreign Currency, such amount as shall have been agreed by the Borrower and
approved by the Administrative Agent and the relevant Lenders.

(c) If, on any Calculation Date, the Total Revolving Extensions of Credit exceed
the Total Revolving Commitments, the Borrower shall, without notice or demand,
immediately repay (or cause any Subsidiary Borrower to pay) such of the
outstanding Revolving Loans in an aggregate principal amount such that, after
giving effect thereto, the Total Revolving Extensions of Credit do not exceed
the Total Revolving Commitments, together with interest accrued to the date of
such payment or prepayment on the principal so prepaid and any amounts payable
under Section 2.20 in connection therewith. The Borrower may, in lieu of
prepaying Multicurrency Loans in order to comply with this paragraph, deposit
amounts in the relevant Foreign Currencies in a Cash Collateral Account, for the
benefit of the Revolving Lenders, equal to the aggregate principal amount of
Multicurrency Loans required to be prepaid. To the extent that after giving
effect to any prepayment of Revolving Loans required by this paragraph, the
Total Revolving Extensions of Credit at such time exceed the Total Revolving
Commitments at such time, the Borrower shall, without notice or demand,
immediately deposit in a Cash Collateral Account, for the benefit of the
Revolving Lenders, upon terms reasonably satisfactory to the Administrative
Agent an amount equal to the amount of such remaining excess. The Administrative
Agent shall apply any cash deposited in any Cash Collateral Account (to the
extent thereof) to repay Multicurrency Loans at the end of the Interest Periods
therefor; provided that, (x) the Administrative Agent shall release to the
Borrower from time to time such portion of the amount on deposit in any Cash
Collateral Account to the extent such amount is not required to be so deposited
in order for the Borrower to be in compliance with this Section 2.11(c) and
(y) the Administrative Agent may so apply such cash at any time after the
occurrence and during the continuation of an Event of Default. “Cash Collateral
Account” means an account specifically established by the Borrower with the
Administrative Agent for purposes of this Section 2.11(c) and hereby pledged to
the Administrative Agent and over which the Administrative Agent shall have
exclusive dominion and control, including the right of withdrawal for
application in accordance with this Section 2.11(c).

2.12 Conversion and Continuation Options.

(a) The Borrower and any Subsidiary Borrower may elect from time to time to
convert Eurodollar Loans denominated in Dollars to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only

 

31



--------------------------------------------------------------------------------

be made on the last day of an Interest Period with respect thereto. The Borrower
and any Subsidiary Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans denominated in Dollars by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Revolving Loans, provided that no Eurodollar Loan under a particular
Facility denominated in Dollars may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower or relevant Subsidiary Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans denominated in
Dollars shall be automatically converted to ABR Loans on the last day of such
then expiring Interest Period and, if the Borrower or relevant Subsidiary
Borrower shall fail to give such notice of continuation of a Multicurrency Loan,
such Multicurrency Loan shall be automatically continued for an Interest Period
of one month. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Revolving Loan that is a Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Rate determined for such day plus the Revolving Loan
Applicable Margin. Each Initial Term Loan that is a Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the Initial
Term Loan Applicable Margin.

(b) Each Revolving Loan that is an ABR Loan shall bear interest at a rate per
annum equal to the ABR plus the Revolving Loan Applicable Margin. Each Initial
Term Loan that is an ABR Loan shall bear interest at a rate per annum equal to
the ABR plus the Initial Term Loan Applicable Margin.

(c) Each Swingline Loan shall bear interest at a rate per annum equal to the ABR
plus the Revolving Loan Applicable Margin.

(d) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a

 

32



--------------------------------------------------------------------------------

rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or any facility fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to, (y) in the case of Revolving Loans, the rate then
applicable to Revolving Loans that are ABR Loans plus 2% (unless such overdue
amount is denominated in a Foreign Currency, in which case such overdue amount
shall bear interest of a rate per annum equal to the highest rate then
applicable under this Agreement to Multicurrency Loans denominated in such
Foreign Currency plus 2%), (x) in the case of Initial Term Loans, the rate then
applicable to Initial Term Loans that are ABR Loans plus 2%, in each case and
(z) in the case of Incremental Term Loans, the rate then applicable to
Incremental Term Loans that are ABR Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a year of three hundred and sixty (360) days, and the actual days elapsed
(except with respect to Eurodollar Loans denominated in Pounds Sterling, which
shall be calculated on the basis of a year of three hundred and sixty-five
(365) days and the actual days elapsed), except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the relevant
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, the Subsidiary Borrowers and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrower and any
Subsidiary Borrower, deliver to the Borrower and any Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.14(a).

2.16 Inability to Determine Interest Rate. (a) If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have determined in it reasonable judgment
(which determination shall be conclusive and binding upon the Borrower and any
Subsidiary Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

(iii) the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrower and any Subsidiary Borrower) that
deposits in the applicable currency are not generally available, or cannot be
obtained by the relevant Lenders, in the applicable market (any Foreign Currency
affected by the circumstances described in clause (a) is referred to as an
“Affected Foreign Currency”),

 

33



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower, any Subsidiary Borrower and the relevant Lenders as soon as
practicable thereafter. If such notice is given (x) pursuant to clause (ii) of
this Section 2.16(a) in respect of Eurodollar Loans denominated in Dollars, then
(i) any Eurodollar Loans under the relevant Facility denominated in Dollars
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (ii) any ABR Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans
denominated in Dollars shall be continued as ABR Loans and (iii) any outstanding
Eurodollar Loans under the relevant Facility denominated in Dollars shall be
converted, on the last day of the then-current Interest Period, to ABR Loans and
(y) in respect of any Multicurrency Loans, then (i) any Multicurrency Loans in
an Affected Foreign Currency requested to be made on the first day of such
Interest Period shall not be made and (ii) any outstanding Multicurrency Loans
in an Affected Foreign Currency shall be due and payable on the first day of
such Interest Period. Until such relevant notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
denominated in Dollars or Multicurrency Loans in an Affected Foreign Currency
shall be made or continued as such, nor shall the Borrower or any Subsidiary
Borrower have the right to convert ABR Loans under the relevant Facility to
Eurodollar Loans denominated in Dollars. The Administrative Agent shall withdraw
such notice upon its determination that the event or events which gave rise to
such notice no longer exist.

2.17 Pro Rata Treatment and Payments.

(a) With respect to any particular Facility, each borrowing by the Borrower and
any Subsidiary Borrower from the Lenders hereunder, each payment by the Borrower
on account of any facility fee and any reduction of any Commitments of the
Lenders shall be made pro rata according to the respective Revolving
Percentages, Initial Term Percentages or Incremental Term Percentages, as the
case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower and any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders. The amount of each principal
prepayment of Term Loans of any applicable Facility shall be applied to reduce
the then remaining installments of such applicable Facility (with the payment at
final maturity counting as the last installment), pro rata based upon the
respective then remaining principal amounts thereof. Amounts prepaid or repaid
on account of the Term Loans may not be reborrowed.

(c) All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 11:00 A.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds (or, in the case of principal or
interest relating to Multicurrency Loans, prior to 11:00 A.M., London time, on
the due date thereof to the Administrative Agent, for the account of the
Lenders, at its Funding Office, in the relevant Foreign Currency and in
immediately available funds). The Administrative Agent shall distribute such
payments to each relevant Lender promptly upon receipt

 

34



--------------------------------------------------------------------------------

in like funds as received, net of any amounts owing by such Lender pursuant to
Section 8.7. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower and any Subsidiary
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Revolving Borrowing Date
therefor (or, in the case of Term Loans, the Third Amendment and Restatement
Effectiveness Date or the applicable Incremental Term Facility Closing Date),
such Lender shall pay to the Administrative Agent, on demand, (i) in the case of
amounts denominated in Dollars, such amount with interest thereon, at a rate
equal to the greater of (X) the NYFRB Rate and (Y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent or (ii) in the case of amounts denominated
in Foreign Currencies, such amount with interest thereon at a rate determined by
the Administrative Agent to be the cost to it of funding such amount until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Revolving Borrowing Date, Third Amendment and Restatement Effectiveness Date or
the applicable Incremental Term Facility Closing Date, as applicable, the
Administrative Agent shall also be entitled to recover (i) in the case of
amounts denominated in Dollars, such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower and any Subsidiary Borrower or (ii) in the case of amounts
denominated in Foreign Currencies, such amount with interest thereon at a rate
determined by the Administrative Agent to be the cost to it of funding such
amount, on demand, from the Borrower and any Subsidiary Borrower. Nothing in
this paragraph shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that the Borrower
and any Subsidiary Borrower may have against any Lender as a result of any
default by such Lender hereunder.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Borrower or relevant Subsidiary Borrower hereunder that the
Borrower or relevant Subsidiary Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower or
relevant Subsidiary Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
or relevant Subsidiary Borrower within three Business Days after such due date,
the Administrative Agent shall be entitled to recover, on demand, from each
Lender to which any amount which was made available pursuant to the preceding
sentence, (i) in the case of amounts denominated in Dollars, such amount with
interest thereon at the rate per annum equal to the daily average NYFRB Rate and
(ii) in the case of amounts denominated in Foreign Currencies, such amount with
interest thereon at a

 

35



--------------------------------------------------------------------------------

rate per annum determined by the Administrative Agent to be the cost to it of
funding such amount. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower or relevant Subsidiary
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(d), 2.17(e), 2.19(d) or Section 8.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Swingline Lender to satisfy such Lender’s
obligations to it under such Sections until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

2.18 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Original Closing
Date:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.19, the excluded taxes described in the first
sentence of Section 2.19, taxes imposed pursuant to FATCA and changes in the
rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

(iii) shall impose on such Lender any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower or relevant Subsidiary Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower or relevant Subsidiary Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled,
which notice shall include, if available, details reasonably sufficient to
establish the basis for such additional amounts payable and shall be submitted
to the Borrower or relevant Subsidiary Borrower within 120 days after such
Lender becomes aware of such fact; provided that, if the circumstances giving
rise to such claim have a retroactive effect, then such 120-day period shall be
extended to include the period of such retroactive effect.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or

 

36



--------------------------------------------------------------------------------

application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority made subsequent to the Original Closing Date shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor (such request shall include, if available, details reasonably
sufficient to establish the basis for such additional amounts payable and shall
be submitted to the Borrower within 120 days after it becomes aware of such
fact), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such corporation for such reduction.

(c) If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of any Lender shall
be conducted with respect to such Foreign Currency) shall have in effect any
reserve, liquid asset or similar requirement with respect to any category of
deposits or liabilities customarily used to fund loans in such Foreign Currency,
or by reference to which interest rates applicable to loans in such Foreign
Currency are determined, and the result of such requirement shall be to increase
the cost to such Lender of making or maintaining any Multicurrency Loan in such
Foreign Currency, and such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written notice requesting compensation under this
paragraph (such notice shall include, if available, details reasonably
sufficient to establish the basis for such compensation payable and shall be
submitted to the Borrower within 120 days after it becomes aware of such fact),
the Borrower will pay (or cause any Subsidiary Borrower to pay) to such Lender
on each Interest Payment Date with respect to each affected Multicurrency Loan
an amount that will compensate such Lender for such additional cost.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(e) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.

(f) Notwithstanding any other provision of this Agreement, if, (i) (A) the
adoption of any law, rule or regulation after the Original Closing Date, (B) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Original Closing Date or
(C) compliance by any Revolving Lender with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Original Closing Date, shall

 

37



--------------------------------------------------------------------------------

make it unlawful for any such Revolving Lender to make or maintain any
Multicurrency Loan or to give effect to its obligations as contemplated hereby
with respect to any Multicurrency Loan, or (ii) there shall have occurred any
change in national or international financial, political or economic conditions
(including the imposition of or any change in exchange controls, but excluding
conditions otherwise covered by this Section 2.18) which would make it
impracticable for the Majority Facility Lenders in respect of the Revolving
Facility to make or maintain Multicurrency Loans denominated in the relevant
currency after the Original Closing Date to, or for the account of, the
Borrower, then, by written notice to the Borrower and to the Administrative
Agent:

(i) such Revolving Lender or Revolving Lenders may declare that Multicurrency
Loans (in the affected currency or currencies) will not thereafter (for the
duration of such unlawfulness) be made by such Revolving Lender or Revolving
Lenders hereunder (or be continued for additional Interest Periods), whereupon
any request for a Multicurrency Loan (in the affected currency or currencies) or
to continue a Multicurrency Loan (in the affected currency or currencies), as
the case may be, for an additional Interest Period) shall, as to such Revolving
Lender or Revolving Lenders only, be of no force and effect, unless such
declaration shall be subsequently withdrawn; and

(ii) such Revolving Lender may require that all outstanding Multicurrency Loans
(in the affected currency or currencies), made by it be converted to ABR Loans
or Loans denominated in Dollars, as the case may be (unless repaid by the
Borrower), in which event all such Multicurrency Loans (in the affected currency
or currencies) shall be converted to ABR Loans or Revolving Loans denominated in
Dollars, as the case may be, as of the effective date of such notice as provided
in paragraph (f) below and at the Exchange Rate on the date of such conversion
or, at the option of the Borrower, repaid on the last day of the then current
Interest Period with respect thereto or, if earlier, the date on which the
applicable notice becomes effective.

In the event any Revolving Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the converted Multicurrency Loans of such Revolving Lender
shall instead be applied to repay the ABR Loans or Revolving Loans denominated
in Dollars, as the case may be, made by such Revolving Lender resulting from
such conversion.

(g) For purposes of Section 2.18(f), a notice to the Borrower by any Revolving
Lender shall be effective as to each Multicurrency Loan made by such Revolving
Lender, if lawful, on the last day of the Interest Period currently applicable
to such Multicurrency Loan; in all other cases such notice shall be effective on
the date of receipt thereof by the Borrower.

The obligations of the Borrower pursuant to this Section 2.18 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.19 Taxes.

(a) Any and all payments made by or on behalf of any Loan Party under any Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes, franchise taxes (imposed in lieu of net
income taxes) and branch profits taxes imposed on the Administrative Agent or
any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental

 

38



--------------------------------------------------------------------------------

Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), except
as required by applicable law. If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required under applicable law (as determined in the good faith
discretion of an applicable withholding agent) to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder, (i) such amounts
shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
applicable Administrative Agent or Lender receives an amount equal to the sum it
would have received had no such deduction been made, provided, however, that
such Loan Party shall not be required to increase any such amounts payable to
any Lender with respect to any Non-Excluded Taxes (i) that are attributable to
such Lender’s failure to comply with the requirements of paragraph (e) of this
Section, (ii) that are United States federal withholding taxes imposed on
amounts payable to such Lender pursuant to a Requirement of Law in effect on the
date on which (1) such Lender acquired the interest in a Loan (other than by an
assignment pursuant to Section 2.22), or (2) such Lender changes its lending
office (other than by an assignment pursuant to Section 2.21), except in each
case to the extent that such Lender’s assignor (if any), or such Lender
immediately before it changed its lending office, was entitled, at the time of
assignment or change in lending office, to receive additional amounts from such
Loan Party with respect to such Non-Excluded Taxes pursuant to this paragraph,
or (iii) that are taxes imposed pursuant to FATCA.

(b) In addition, the applicable Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for Other Taxes, to the
extent such Loan Party has not already reimbursed a Lender for such amounts
pursuant to Section 2.18 or Section 2.19(a).

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party or other evidence of such payment reasonably
satisfactory to the Administrative Agent showing payment thereof. If (i) any
Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) any Loan Party fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, within 10 days after demand
therefor, the Loan Parties shall indemnify the Administrative Agent and such
Lenders for such amounts and any incremental taxes, interest or penalties that
may become payable by the Administrative Agent or any Lender as a result of any
failure, in the case of (i) and (ii), or any such direct imposition of tax,
excluding interest and penalties found by a final and nonappealable decision of
a court of competent jurisdiction to have resulted from the Lender’s or
Administrative Agent’s willful misconduct or gross negligence, in the case of
(iii), whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent for any taxes
(but, in the case of any Non-Excluded Taxes or Other Taxes, only to the extent
that a Loan Party has not already indemnified the Administrative Agent for such
Non-Excluded Taxes or Other Taxes and without limiting the obligations of the
Loan Parties to do so) attributable to such Lender that are paid or payable

 

39



--------------------------------------------------------------------------------

by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

(e)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, on or prior to the date such Lender
becomes a party to this Agreement and at any other time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, on or
prior to the date such Lender becomes a party to this Agreement and at any other
times reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(e)(ii)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. Each Lender that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) (i) two properly completed and duly signed copies of IRS
Form W-8BEN, Form W-8BEN-E, Form W-8ECI or Form W-8IMY, as applicable, (together
with any applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a properly
completed and duly signed statement substantially in the form of Exhibit D-1 or
D-4 (or in the case of a Participant, Exhibit D-2 or D-3) and the applicable IRS
Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, (together with any applicable underlying
IRS forms). Such forms described in this Section 2.19(e)(ii) shall be delivered
by each Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent. In addition, each Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by

 

40



--------------------------------------------------------------------------------

such Lender. Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section that such
Non-U.S. Lender is not legally able to deliver.

(iii) Each Lender shall deliver any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax properly completed and duly
signed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(iv) The Administrative Agent shall deliver to the Borrower, on or before the
date on which it becomes the Administrative Agent hereunder, whichever of the
following is applicable: (A) two properly completed and duly signed copies of
IRS Form W-9, or any subsequent versions or successors to such form; or (B) two
properly completed and duly signed copies of IRS Form W-8IMY certifying on Part
I and Part VI of such IRS Form W-8IMY (or applicable successor form or Parts)
that it is a U.S. branch that has agreed to be treated as a U.S. person for
United States federal withholding Tax purposes with respect to payments received
by it from the Borrower. The Administrative Agent shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
the certification described in the preceding sentence.

(f) [Reserved].

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.19(g) expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

(h) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.19,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any taxes) of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid

 

41



--------------------------------------------------------------------------------

over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.

(i) The Borrower and the Administrative Agent shall, to the extent such
information is in such party’s possession, provide the information reasonably
requested by the Borrower or the Administrative Agent, respectively, for the
purpose of complying with the requirements of Treasury Regulations
Section 1.1273-2(f)(9) to the extent such regulation is applicable to any Loan
made pursuant to this Agreement. Neither the Borrower nor the Administrative
Agent shall indemnify each other or any other Person with respect to, or provide
any guarantee concerning the accuracy of, information provided pursuant to the
preceding sentence.

(j) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Indemnity. The Borrower and each of the Subsidiary Borrowers agree to
indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower or any Subsidiary Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower or any Subsidiary
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower or any Subsidiary
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower or relevant Subsidiary Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans or conversion of a Eurodollar Loan on a day that is not the
last day of an Interest Period with respect thereto or (d) assignment of a
Eurodollar Loan on a day that is not the last day of an Interest Period as a
result of the request of the Borrower pursuant to Section 2.22. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the

 

42



--------------------------------------------------------------------------------

sole judgment of such Lender, cause such Lender and its lending office(s) to
suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower and any Subsidiary Borrower or the rights of any Lender pursuant to
Section 2.18 or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) does not consent
to any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) if applicable, prior to any
such replacement, such Lender shall not have taken actions under Section 2.21
sufficient to eliminate the continued need for payment of amounts owing pursuant
to Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this Section 2.22 may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

2.23 Release of Subsidiary Guarantor. In the event that all of the Capital Stock
held by the Borrower or its Subsidiaries in any Subsidiary Guarantor is sold or
otherwise Disposed of or dissolved or liquidated in compliance with the
requirements of this Agreement (or such sale, other Disposition, dissolution or
liquidation has been approved by the Required Lenders), such Subsidiary
Guarantor shall, without further action, automatically be released from its
obligations under the Guarantee Agreement and such obligations, as to such
Subsidiary Guarantor, shall terminate and have no further force or effect (it
being understood and agreed that the sale of Capital Stock in one or more
Persons that own, directly or indirectly, all of such Capital Stock in any
Subsidiary Guarantor shall be deemed to be a sale of such Capital Stock in such
Subsidiary Guarantor for the purposes of this Section 2.23).

2.24 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower and any Subsidiary Borrower in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in

 

43



--------------------------------------------------------------------------------

which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Borrower and each Subsidiary Borrower as a separate obligation and
notwithstanding any such judgment, agrees to indemnify the Applicable Creditor
against such loss. The obligations of the Borrower and each Subsidiary Borrower
contained in this Section 2.24 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

2.25 Foreign Currency Exchange Rate.

(a) No later than 1:00 P.M., New York City time, on each Calculation Date with
respect to a Foreign Currency, the Administrative Agent shall determine the
Exchange Rate as of such Calculation Date with respect to such Foreign Currency,
provided that, upon receipt of a borrowing request pursuant to Section 2.5(b),
the Administrative Agent shall determine the Exchange Rate with respect to the
relevant Foreign Currency on the related Calculation Date (it being acknowledged
and agreed that the Administrative Agent shall use such Exchange Rate for the
purposes of determining compliance with Section 2.4 with respect to such
borrowing request). The Exchange Rates so determined shall become effective on
the relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Sections 2.18(f) and 2.24 and any other provision requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between Dollars and Foreign Currencies.

(b) No later than 5:00 P.M., New York City time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the relevant Multicurrency Loans then
outstanding (after giving effect to any Multicurrency Loans to be made or repaid
on such date).

(c) The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.

2.26 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

(b) the Commitment and Revolving Extensions of Credit of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided that (i) such Defaulting
Lender’s Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, any Loans may not
be reduced or excused or the scheduled date of payment may not be postponed as
to such Defaulting Lender without such Defaulting Lender’s consent;

 

44



--------------------------------------------------------------------------------

(c) if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) unless a Default or Event of Default shall have occurred and be continuing
on such date or would result therefrom, all or any part of the Swingline
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Percentages but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit
plus such Defaulting Lender’s Swingline Exposure does not exceed the Total
Revolving Commitments of all non-Defaulting Lenders;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent prepay such Swingline Exposure;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders, and participating interests in any newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.26(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Revolving Lender shall occur following the Third Amendment and Restatement
Effectiveness Date and for so long as such event shall continue or (ii) the
Swingline Lender has a good faith belief that any Revolving Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Revolving Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan, unless the Swingline Lender shall have
entered into arrangements with the Borrower or such Revolving Lender,
satisfactory to the Swingline Lender, to defease any risk to it in respect of
such Revolving Lender hereunder.

In the event that the Administrative Agent and the Borrower and the Swingline
Lender each agrees that a Revolving Lender that is a Defaulting Lender has
adequately remedied all matters that caused such Revolving Lender to be a
Defaulting Lender, then the Swingline Exposure of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Revolving Lender’s Revolving
Commitment and on such date such Revolving Lender shall purchase at par such of
the Loans of the other Revolving Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Loans in accordance with its Revolving Percentage.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1 Financial Condition. The audited consolidated balance sheet of the Borrower
and its Subsidiaries as at October 31, 2015, and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the fiscal year then ended.
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein).

3.2 No Change. Since November 1, 2015, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

3.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, be likely to have a Material Adverse Effect and
(d) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified or in
good standing would not, in the aggregate, be likely to have a Material Adverse
Effect.

3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except, in each case, consents, authorizations, filings,
notices or other acts which have been obtained, made or taken or waived and are
in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and public policy
limiting exculpation, indemnification or contribution.

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member (except where such violation of any Contractual Obligation
would not, individually or in the aggregate, be likely to have a Material
Adverse Effect) and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.

3.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member (a) with respect to any of
the Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) that, after giving effect to any applicable insurance, would be likely to
have a Material Adverse Effect.

3.7 No Default. No Default or Event of Default has occurred and is continuing.

3.8 Ownership of Property; Liens. Each of Borrower and its Significant
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, except where failure to have such title or valid leasehold
interest would not be likely to have a Material Adverse Effect and except for
Liens permitted by Section 6.3, and none of such property is subject to any Lien
except as permitted by Section 6.3.

 

46



--------------------------------------------------------------------------------

3.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted. Except as set forth on Schedule 3.9 or as could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
material Intellectual Property or the validity or effectiveness of any material
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim. To the best of the Borrower’s knowledge and except as could not
reasonably be expected to have a Material Adverse Effect or as set forth on
Schedule 3.9, the use of material Intellectual Property by each Group Member
does not infringe on the rights of any Person in any material respect.

3.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed (taking into
account any extensions thereof) for periods for which the statute of limitations
remains open and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any taxes, fees or other charges the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and for which such Group Member has set aside on its books
applicable reserves or where the failure to file such tax returns or pay such
taxes, fees or other charges would not be likely to have a Material Adverse
Effect); no tax Lien has been filed, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such tax, fee or other charge
(other than any lien for the amount or validity of which are currently being
contested in good faith by appropriate proceedings and for which such Group
Member has set aside on its books applicable reserves or where the failure to
file such tax returns or pay such taxes, fees or other charges would not be
likely to have a Material Adverse Effect).

3.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in a manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. None of the Borrower or any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

3.12 Labor Matters. As of the Third Amendment and Restatement Effectiveness
Date, except as, in the aggregate, would not be likely to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

3.13 ERISA. Neither a Reportable Event nor a failure to meet the applicable
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), whether or not waived, has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and, to the best of the Borrower’s knowledge, each
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code. No termination of a Single Employer Plan has occurred, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
There has been no determination that any Single Employer Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 302 of ERISA)
and the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions

 

47



--------------------------------------------------------------------------------

used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
would likely result in a material liability under ERISA, and neither the
Borrower nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan has been terminated or is Insolvent, and
neither the Borrower nor any Commonly Controlled Entity has received notice of a
determination that any Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of ERISA).

3.14 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

3.15 Use of Proceeds. The proceeds of the Revolving Loans and Incremental Term
Loans shall be used for general corporate purposes, including acquisitions and
repurchases by the Borrower of its common stock.

3.16 Environmental Matters. The Borrower and each Subsidiary has complied with
all applicable Environmental Laws, except to the extent that the failure to so
comply would not be likely to have a Material Adverse Effect. The Borrower’s and
the Subsidiaries’ facilities do not contain any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants regulated
under any Environmental Law, in violation of any such law, or any rules or
regulations promulgated pursuant thereto, except for violations that would not
likely have a Material Adverse Effect. The Borrower is aware of no events,
conditions or circumstances involving environmental pollution or contamination
or public or employee health or safety, in each case applicable to it or its
Subsidiaries, that would be likely to have a Material Adverse Effect.

3.17 Accuracy of Information, etc. As of the Third Amendment and Restatement
Effectiveness Date, no statement or information contained in this Agreement, any
other Loan Document, the Confidential Information Memorandum or any other
document or certificate furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
when taken as a whole and as modified or supplemented prior to the Third
Amendment and Restatement Effectiveness Date by other information so furnished,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement, and in the case of financial statements contained
in the Confidential Information Memorandum, as of the date such financial
statements were filed with the Securities and Exchange Commission), any material
misstatement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not misleading in light of the
circumstances under which they were made. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and that the Company makes no representation as to whether the
projected results will be achieved.

 

48



--------------------------------------------------------------------------------

3.18 Solvency. Each Loan Party is, on the Third Amendment and Restatement
Effectiveness Date, after giving effect to the incurrence of all Indebtedness
and obligations being incurred in connection herewith, and will continue to be,
Solvent.

3.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers or employees
with Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Subsidiaries, and to the knowledge of the Borrower, their respective officers,
employees and directors are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in the Borrower being
designated as a Sanctioned Person. None of the Borrower, any Subsidiary, or to
the knowledge of the Borrower, any of their respective directors, officers or
employees is a Sanctioned Person. No Loan, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

3.20 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness of Third Amendment and Restatement. The
effectiveness of the amendment and restatement of the Existing Credit Agreement
pursuant to this Agreement is subject to the satisfaction of the following
conditions precedent on the Third Amendment and Restatement Effectiveness Date:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower,
each Person listed on Schedule 1.1A and the Required Lenders (determined based
on the Loans and Commitments under the Existing Credit Agreement, not giving
effect to the amendment and restatement thereof pursuant to this Agreement).

(b) Fees. The Lenders, the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents and the Co-Lead Arrangers shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of outside legal counsel), no later
than the Third Amendment and Restatement Effectiveness Date.

(c) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Cooley LLP, counsel to the Borrower. Such legal opinion shall
cover such matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require.

(d) Approvals. All governmental and third party approvals relating to the Loan
Parties reasonably necessary in connection with the transactions contemplated
hereby shall have been obtained and be in full force and effect.

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated on or before the Third Amendment and Restatement
Effectiveness Date, substantially in the form of Exhibit B, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.

 

49



--------------------------------------------------------------------------------

(f) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Third Amendment and
Restatement Effectiveness Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct on and as of such
earlier date.

(g) No Default. No Default or Event of Default shall have occurred and be
continuing on such date.

4.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct on and as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Other Documents. In the case of any extension of credit made on an Increased
Revolving Commitment Closing Date or Incremental Term Facility Closing Date, the
Administrative Agent shall have received such customary documents and
information as it may reasonably request.

(d) Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Section 3.3, 3.4 and 3.5 as to any Subsidiary Borrower
to which a Revolving Extension of Credit is to be made shall be true and correct
in all material respects on and as of the date of such Borrowing.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitment remains in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to the
extent applicable to:

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such

 

50



--------------------------------------------------------------------------------

year, setting forth in each case in comparative form the figures for the
previous year, reported on by KPMG LLP or other independent certified public
accountants of nationally recognized standing without a “going concern” or like
qualification or exception,; and

(b) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein and subject to normal year-end audit adjustments and
the absence of footnotes with respect to the financial statements delivered
pursuant to Section 5.1(b)) consistently throughout the periods reflected
therein and with prior periods. Documents required to be furnished pursuant to
this Section 5.1 and Section 5.2 below (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at www.synopsys.com or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial or public third-party website or whether
sponsored by the Administrative Agent (including the website of the SEC at
http://www.sec.gov)); provided that (x) in each case, other than with respect to
regular periodic reporting, the Borrower shall notify the Administrative Agent
of the posting of any such documents and (y) in the case of documents required
to be furnished pursuant to Section 5.2, at the request of the Administrative
Agent, the Borrower shall furnish to the Administrative Agent a hard copy of
such document. Each Lender shall be solely responsible for timely accessing
posted documents and maintaining its copies of such documents.

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (c), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, a certificate of a Responsible Officer of the Borrower
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section 6.1
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.1 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(b) within 10 days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within 10 days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC, except, in each case, to the extent such financial
statements or reports have already been provided pursuant to Section 5.1; and

(c) reasonably promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

 

51



--------------------------------------------------------------------------------

Any information required to be furnished pursuant to Section 5.2 shall be deemed
to have been furnished if the Borrower shall have made such materials available
to the Administrative Agent, including by electronic transmission, within the
time periods specified therefor and pursuant to procedures approved by the
Administrative Agent, or by filing such materials by electronic transmission
with the Securities and Exchange Commission.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, taxes,
assessments and governmental charges and claims that by law might create liens,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
where the failure to so pay, discharge or otherwise satisfy such obligations
would not, in the aggregate, be likely to have a Material Adverse Effect.

5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except, in the case of clause (ii) above, to the extent that
failure to do would not be likely to have a Material Adverse Effect; (b) comply
with all Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, be likely to have a Material Adverse
Effect; and (c) maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

5.5 Maintenance of Property; Insurance. (a) Keep all property necessary in its
business in good working order and condition, ordinary wear and tear excepted
and (b) maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same business.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
financial transactions in relation to its business and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time upon reasonable prior notice (but no more than once annually if no Event of
Default shall exist) during normal business hours and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Borrower with officers and employees of the Borrower and
with their independent certified public accountants.

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, that if adversely
determined, would be likely to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (ii) that, after giving effect to any applicable insurance, would be
likely to have a Material Adverse Effect;

 

52



--------------------------------------------------------------------------------

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof that would be likely to have a Material Adverse
Effect: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan, any withdrawal from any Plan or Multiemployer Plan,
the termination of any Plan or Multiemployer Plan, or the Insolvency of any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to (x) the withdrawal from or termination of
any Plan or Multiemployer Plan, or (y) the Insolvency of any Multiemployer Plan;
and

(e) any development or event that has had or would be likely to have a Material
Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8 Environmental Laws. Comply in all material respects with all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain any and all material licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except in each case as
would not be likely to have a Material Adverse Effect.

5.9 New Significant Subsidiaries. With respect to any new Significant Subsidiary
created or acquired after the Original Closing Date by any Group Member (which,
for the purposes of this Section 5.9, shall include any existing Subsidiary that
becomes a Significant Subsidiary), promptly cause such new Significant
Subsidiary (a) to become a party to the Guarantee Agreement and (b) to deliver
to the Administrative Agent a certificate of such Subsidiary, substantially in
the form of Exhibit B, with appropriate insertions and attachments.

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitment remains in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder that:

6.1 Financial Condition Covenants The Borrower will not:

(a) Consolidated Leverage Ratio. (i) Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower to exceed 2.75 to 1.00 or (ii) upon the consummation of a Material
Acquisition, permit the Consolidated Leverage Ratio as at the last day of the
period of four consecutive fiscal quarters following such Material Acquisition
of the Borrower to exceed 3.25 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 3.00 to 1.00.

6.2 Subsidiary Indebtedness. The Borrower will not permit any Subsidiary of the
Borrower to create, issue, incur, assume, become liable in respect of or suffer
to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

53



--------------------------------------------------------------------------------

(b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary of the Borrower of obligations of any other Subsidiary of the
Borrower;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding; provided that the
aggregate principal amount of such Indebtedness, together with the aggregate
principal amount of Indebtedness permitted under clauses (h) and (m) of this
Section 6.2, shall not exceed 20% of Consolidated Net Worth at any one time
outstanding;

(f) Indebtedness of any Person that becomes a Subsidiary; provided that (i) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) after giving pro forma effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing;

(g) Indebtedness arising from Swap Agreements entered into to hedge or mitigate
risks to which any Group Member has actual exposure or otherwise entered into
for non-speculative purposes;

(h) Indebtedness incurred by any Foreign Subsidiary; provided that the aggregate
principal amount of Indebtedness incurred by Foreign Subsidiaries, together with
the aggregate principal amount of Indebtedness permitted under clauses (e) and
(m) of this Section 6.2, shall not exceed 20% of Consolidated Net Worth at any
one time outstanding;

(i) Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees (other than for borrowed money), warranty or
contractual service obligations, performance, surety, statutory appeal, bid,
prepayment guaranty, payment (other than payment of Indebtedness) or completion
of performance guarantees or performance bonds or similar obligations incurred
in the ordinary course of business;

(j) Indebtedness in respect of letters of credit, bank guarantees, performance
bonds and similar instruments issued to landlords and to customs, import, trade
tax and other similar foreign authorities in the ordinary course of business;

(k) Indebtedness consisting of cash management services, including treasury,
depository, overdraft, credit or debit card, purchasing cards, electronic funds
transfer and other cash management arrangements in the ordinary course of
business;

(l) Indebtedness representing the financing of insurance premiums in the
ordinary course of business; and

(m) additional Indebtedness of the Borrower’s Subsidiaries in an aggregate
principal amount (for all such Subsidiaries) not to exceed 10% of Consolidated
Net Worth at any one time outstanding; provided that the aggregate principal
amount of such Indebtedness, together with the aggregate principal amount of
Indebtedness permitted under clauses (e) and (h) of this Section 6.2, shall not
exceed 20% of Consolidated Net Worth at any one time outstanding.

 

54



--------------------------------------------------------------------------------

6.3 Liens. The Borrower will not, and will not permit, any Subsidiary to create,
incur, assume or suffer to exist any Lien upon any of its property, whether now
owned or hereafter acquired, except:

(a) Liens for taxes, assessments or governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP to the
extent required thereby;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
suppliers’, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation or regulations or employment
laws or to secure other public, statutory or regulatory obligations;

(d) pledges or deposits to secure (i) the performance of bids, trade and
commercial contracts (other than for borrowed money), leases, statutory
obligations, customs duty, trade tax, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business and (ii) letters of credit, bank guarantees or similar instruments
issued for the account of Borrower or any Subsidiary.

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens incurred by the Borrower or any Subsidiary in existence on the date
hereof listed on Schedule 6.3(f), securing Indebtedness of the Borrower or
Indebtedness of any Subsidiary permitted by Section 6.2(d), provided that no
such Lien is spread to cover any additional property after the date hereof and
that the amount of Indebtedness secured thereby is not increased;

(g) Liens securing (i) Indebtedness of any Subsidiary of the Borrower incurred
pursuant to Section 6.2(e) to finance the acquisition of fixed or capital assets
(including real estate transactions) and (ii) Indebtedness of the Borrower
incurred to finance the acquisition of fixed or capital assets (including real
estate transactions), provided that (x) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (y) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (z) the amount of Indebtedness
secured thereby is not increased;

(h) any interest or title of a lessor under any lease, license, sublease or
sublicense entered into by the Borrower or any Subsidiary in the ordinary course
of its business and other statutory and common law landlords’ Liens under
leases;

 

55



--------------------------------------------------------------------------------

(i) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(j) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents or other securities on deposit in one
or more accounts maintained by the Borrower or any Subsidiary, in each case
granted in the ordinary course of business in favor of the banks, securities
intermediaries or other depository institutions with which such accounts are
maintained, securing amounts owing to such institutions with respect to cash
management and operating account arrangements;

(l) Liens on insurance proceeds in favor of insurance companies with respect to
the financing of premiums;

(m) precautionary filings in respect of true leases;

(n) Liens encumbering property or assets of any Foreign Subsidiary to secure
Indebtedness of such Foreign Subsidiary permitted under Section 6.2(h);

(o) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 7.1(h);

(p) Liens (i) incurred by the Borrower securing Indebtedness of the type
permitted under Section 6.2(g), (i), (j) or (k) or (ii) incurred by any
Subsidiary securing Indebtedness permitted under Section 6.2(c), (g), (i),
(j) or (k);

(q) Licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business; and

(r) Liens in connection with the sale or transfer of any assets in a transaction
not prohibited hereunder consisting of customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

(s) Liens in the case of any joint venture or minority investment by the
Borrower or any Subsidiary in any Person consisting of any put and call
arrangements related to its Capital Stock set forth in applicable joint
venture’s or other Person’s organizational documents or any related joint
venture, shareholders, investor rights or similar agreement;

(t) Liens on earnest money deposits of cash or Cash Equivalents made in
connection with any acquisition not prohibited hereunder;

 

56



--------------------------------------------------------------------------------

(u) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any of its Subsidiaries in the ordinary course of business; and

(v) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) 5% of Consolidated Net Worth at any one time.

6.4 Fundamental Changes. The Borrower will not, and will not permit any
Subsidiary, to merge, consolidate or amalgamate, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole, or all or substantially all of the Capital Stock of any of the
Subsidiaries, except that:

(a) any Subsidiary of the Borrower or any Person may be merged or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary (provided that the
continuing or surviving corporation shall be a Subsidiary); and

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets to
the Borrower or any Subsidiary (upon voluntary liquidation or otherwise);

(c) the Borrower or a Subsidiary of the Borrower may merge with another Person,
provided (i) the Borrower or such Subsidiary (subject to clause (ii)), as the
case may be, shall be the continuing or surviving corporation of such merger, or
(ii) in the case of a Wholly-Owned Subsidiary of the Borrower which is merged
into another Person which is the continuing or surviving Person of such merger,
the Borrower shall cause such continuing or surviving corporation to be a
Wholly-Owned Subsidiary of the Borrower; provided in the case of (i) and
(ii) above, immediately before and after giving effect to such merger no Default
or Event of Default shall have occurred and be continuing; and

(d) provided that no Default or Event of Default shall have occurred and be
continuing, any Subsidiary may be dissolved, wound-up or liquidated or any
Subsidiary may merge into or consolidate with any other Person and all or
substantially all of the Capital Stock or assets of any Subsidiary may be
Disposed of, in each case, if such dissolution, winding up, liquidation or
Disposition does not constitute a Disposition of all of the assets of the
Borrower and its Subsidiaries, taken as a whole, and if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower, is not materially disadvantageous to the Lenders and would not be
likely to have a Material Adverse Effect.

6.5 Transactions with Affiliates. The Borrower will not, and will not permit any
Subsidiary to enter into any material transaction, including any purchase, sale,
lease or exchange of property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Subsidiary Guarantor) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; except for:

(a) transactions (i) as to which the Borrower’s good faith valuation is less
than $75,000,000 or (ii) as to which the Borrower’s valuation is $75,000,000 or
greater and (A) such

 

57



--------------------------------------------------------------------------------

valuation has been approved by a majority of the disinterested members of the
board of directors of the Borrower or (B) as to which the Borrower or any
Subsidiary shall make available to the Administrative Agent upon request a
written valuation report of an appropriate investment banking, accounting,
valuation or appraisal firm stating that the Borrower’s valuations are arm’s
length;

(b) the payment of reasonable fees and compensation to officers and directors of
the Borrower or any of its Subsidiaries and reasonable indemnification
arrangements entered into by the Borrower or any of its Subsidiaries, including
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
employee stock options and employee stock ownership plans approved by the board
of directors of the Borrower; and

(c) transactions among the Borrower and any of its Subsidiaries reflecting
purchases and sales of goods, the provision of services or the licensing of
intellectual property, in each case in the ordinary course of business.

6.6 Changes in Fiscal Periods. Without first giving prior written notice thereof
to the Administrative Agent, the Borrower will not permit the fiscal year of the
Borrower and its Domestic Subsidiaries to end on a day other than the Saturday
closest to October 31 or change the Borrower’s method of determining fiscal
quarters.

6.7 Lines of Business. The Borrower will not, and will not permit any
Subsidiary, to enter into any business, either directly or through any
Subsidiary, except (a) for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, complementary, ancillary or incidental thereto (including without
limitation consulting business relating to the development of software) and
(b) other businesses arising from acquisitions as to which the aggregate revenue
in any fiscal year does not exceed $150,000,000.

6.8 Material Acquisitions. The Borrower will not, and will not permit any
Subsidiary, to make a Material Acquisition unless (i) immediately before and
immediately after giving pro forma effect to such Material Acquisition, no
Default or Event of Default shall have occurred and be continuing and
(ii) immediately after giving effect to such Material Acquisition, the Borrower
and its Subsidiaries shall be in pro forma compliance with the covenants set
forth in 6.1, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.1(a) or (b) as though such Material Acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from a Responsible Officer of the Borrower
demonstrating such compliance calculation in reasonable detail.

6.9 Use of Proceeds. The Borrower will not, and will not permit any Subsidiary
Borrower, to Request any Loan or use (and the Borrower shall procure that its
Subsidiaries and its or their respective directors, officers and employees shall
not use) the proceeds of any Loan (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

58



--------------------------------------------------------------------------------

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower or any Subsidiary Borrower shall fail to pay any principal of
any Loan when due in accordance with the terms hereof; or the Borrower or any
Subsidiary Borrower shall fail to pay any interest on any Loan, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, unless the facts or circumstances to which such representation or warranty
relates shall have been subsequently corrected so as to make such representation
or warranty no longer inaccurate in any material respect; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $100,000,000; provided further, that this clause
(e) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, (y) any event or condition giving rise to any redemption,
repurchase, conversion or settlement (or right to redeem, require repurchase,
convert or settle) with respect to any convertible debt instrument (including
any termination of any related Swap Agreement) pursuant to its terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or
(z) an early payment requirement, unwinding or termination with respect to any
Swap Agreement except an early payment, unwinding or termination that results
from a default or non-compliance thereunder by any Loan Party, or another event
of the type that would constitute an Event of Default; or

 

59



--------------------------------------------------------------------------------

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; (iv) any
Group Member shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to meet the applicable minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of any Group Member or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with (i) a withdrawal
from any Multiemployer Plan, or (ii) a withdrawal from, or the termination or
Insolvency of, a Multiemployer Plan or (vi) any other event or condition shall
occur or exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, would, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid by the Borrower or its
Subsidiaries or paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

(i) the Guarantee Agreement or the guarantee contained in Section 2 thereof
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert; or

(j) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately

 

60



--------------------------------------------------------------------------------

terminate and the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (B) if such event is any other Event of Default, either or
both of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

7.2 Annulment of Defaults. An Event of Default shall not be deemed to be in
existence for any purpose of this Agreement if the Administrative Agent, with
the consent of or at the direction of the Required Lenders, subject to
Section 10.1, shall have waived such Event of Default in writing or stated in
writing that the same has been cured to its reasonable satisfaction, but no such
waiver shall extend to or affect any subsequent Event of Default or impair any
rights of the Administrative Agent or the Lenders upon the occurrence thereof.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own bad faith, gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any

 

61



--------------------------------------------------------------------------------

Loan Party a party thereto to perform its obligations hereunder or thereunder.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party. The Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Lender.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it

 

62



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

8.7 Indemnification. The Lenders severally agree to indemnify each Agent in its
capacity as such and its officers, directors, employees, affiliates, agents,
advisors and controlling persons (each, an “Agent Indemnitee”) (to the extent
not reimbursed by the Borrower or any Subsidiary Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s bad faith, gross negligence or willful misconduct. The agreements
in this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent. If the Administrative Agent
shall resign or be removed as Administrative Agent under this Agreement and the
other Loan Documents, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 7.1(a) or Section 7.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or

 

63



--------------------------------------------------------------------------------

further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation or its removal
by the Required Lenders, as applicable, the retiring or removed Administrative
Agent’s resignation or removal, as applicable, shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After any retiring or
removed Administrative Agent’s resignation or removal as Administrative Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

Without limiting the foregoing, none of the Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender. The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.

8.10 Co-Documentation Agents and Co-Syndication Agents. The Co-Documentation
Agents and Co-Syndication Agents shall not have any duties or responsibilities
hereunder in their capacity as such.

SECTION 9. GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS

9.1 Guarantee.

(a) The Borrower hereby unconditionally and irrevocably guaranties to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.

(b) The Borrower further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent, or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Subsidiary Borrower Obligations and/or enforcing any rights with respect to,
or collecting against, any Subsidiary Borrower under this Guarantee; provided,
however, that the Borrower shall not be liable for the fees and expenses of more
than one separate firm for the Lenders (unless there shall exist an actual
conflict of interest among such Persons, and in such case, not more than two
separate firms) in connection with any one such action or any separate, but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or proceeding effected without the
Borrower’s written consent. This Guarantee shall remain in full force and effect
until the Subsidiary Borrower Obligations are paid in full and the Commitments
are terminated.

(c) No payment or payments made by any Subsidiary Borrower or any other Person
or received or collected by the Administrative Agent or any Lender from any
Subsidiary Borrower or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Subsidiary Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Borrower hereunder which shall, notwithstanding any such payment or payments
(other than payments made by the Borrower in respect of the Subsidiary Borrower
Obligations or payments received or collected from the Borrower in respect of
the Subsidiary Borrower Obligations), remain liable for the Subsidiary Borrower
Obligations until the Subsidiary Borrower Obligations are paid in full and the
Revolving Commitments are terminated.

(d) The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.

 

64



--------------------------------------------------------------------------------

9.2 No Subrogation. Notwithstanding any payment or payments made by the Borrower
hereunder, or any set-off or application of funds of the Borrower by the
Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Subsidiary
Borrower on account of the Subsidiary Borrower Obligations are paid in full and
the Commitments are terminated. If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Subsidiary
Borrower Obligations shall not have been paid in full, such amount shall be held
by the Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Administrative Agent in the exact form
received by the Borrower (duly indorsed by the Borrower to the Administrative
Agent, if required), to be applied against the Subsidiary Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

9.3 Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Subsidiary Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Subsidiary Borrower
Obligations continued, and the Subsidiary Borrower Obligations, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and any other documents executed and delivered in
connection herewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the requisite Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Subsidiary Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Subsidiary Borrower Obligations
or for the Guarantee under this Section 9 or any property subject thereto. When
making any demand hereunder against the Borrower, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on
any Subsidiary Borrower, and any failure by the Administrative Agent or any
Lender to make any such demand or to collect any payments from any Subsidiary
Borrower or any release of any Subsidiary Borrower shall not relieve the
Borrower of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or any Lender against the Borrower. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

65



--------------------------------------------------------------------------------

9.4 Guarantee Absolute and Unconditional. The Borrower waives any and all notice
of the creation, renewal, extension or accrual of any of the Subsidiary Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of the Guarantee under this
Section 9; the Subsidiary Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the Guarantee under this
Section 9; and all dealings between any Subsidiary Borrower and the Borrower, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon the Guarantee under this Section 9. The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Subsidiary Borrower or the Borrower with respect to the Subsidiary
Borrower Obligations. The Guarantee under this Section 9 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such Subsidiary Borrower or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under the guarantee under this Section 9, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any other Person or against any collateral
security or guarantee for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
any Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against such Subsidiary Borrower. The
Guarantee under this Section 9 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Subsidiary Borrower
Obligations and the obligations of the Borrower under the Guarantee under this
Section 9 shall have been satisfied by payment in full and the Revolving
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement any Subsidiary Borrower may be free from any
Subsidiary Borrower Obligations.

9.5 Reinstatement. The Guarantee under this Section 9 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Subsidiary Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

66



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee Agreement, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 8 without the written
consent of the Administrative Agent; (v) add additional currencies as Foreign
Currencies in which Multicurrency Loans may be made under this Agreement without
the written consent of all the Lenders who are party to Multicurrency Loans;
(vi) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; (vii) amend, modify or waive any
provision of Section 2.17 without the consent of each Lender directly and
adversely affected thereby. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans or (viii) without the consent of Lenders holding at least a
majority of the outstanding Revolving Commitments, amend, modify or waive any
provision in Section 4.2 or waive any Default or Event of Default (or amend any
Loan Document to effectively waive any Default or Event of Default) if the
effect of such amendment, modification or waiver is that the Revolving Lenders
shall be required to fund Revolving Loans when such Lenders would otherwise not
be required to do so. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) This Agreement may be amended without consent of the Lenders, so long as no
Default or Event of Default shall have occurred and be continuing, as follows:

(i) This Agreement will be amended to designate any Subsidiary with a
jurisdiction of organization and principal place of business of and domiciled in
Bermuda, France, Germany, Hungary, Ireland, Japan, Taiwan, the United Kingdom or
such other foreign jurisdictions as shall be mutually agreed by the Borrower,
Administrative Agent and each Lender as a Subsidiary Borrower upon (u) ten
Business Days’ prior notice to the Lenders (such notice to contain the name,
primary business address and taxpayer identification number of such Subsidiary),
(v) the

 

67



--------------------------------------------------------------------------------

execution and delivery by the Borrower, such Subsidiary and the Administrative
Agent of a Joinder Agreement, substantially in the form of Exhibit F (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower,
(w) the agreement and acknowledgment by the Borrower and each other Subsidiary
Borrower that the Guarantee contained in Section 9 covers the Obligations of
such Subsidiary, (x) the agreement and acknowledgment by the Subsidiary
Guarantors that the Guarantee Agreement covers the Obligations of such
Subsidiary, (y) the delivery by such Subsidiary of evidence that such Subsidiary
has appointed an agent for service of legal process in the State of New York
reasonably acceptable to the Administrative Agent and (z) the delivery to the
Administrative Agent of (1) corporate or other applicable resolutions, other
corporate or other applicable documents, certificates, representations,
warranties and legal opinions in respect of such Subsidiary substantially
equivalent to comparable documents delivered on the Third Amendment and
Restatement Effectiveness Date to the extent applicable or is customary under
local laws, (2) any documents requested by a Lender in order to comply with
applicable “know your customer” requirements and (3) such other documents with
respect thereto as the Administrative Agent shall reasonably request.

(ii) This Agreement will be amended to remove any Subsidiary as a Subsidiary
Borrower upon execution and delivery by the Borrower to the Administrative Agent
of a written notification to such effect and repayment in full of all Loans made
to such Subsidiary Borrower and repayment in full of all other amounts owing by
such Subsidiary Borrower under this Agreement (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Guarantee.

(iii) Notwithstanding any other provision herein, no Lender shall be required to
make any Loan to a Subsidiary Borrower if (x) any applicable law or regulation
shall make it unlawful for any such Lender to make or maintain any such Loan or
(y) the making of such Loan would cause such Lender to breach or violate its
internal policies (in which case the Administrative Agent shall be authorized by
the Lenders and the Borrower to determine any modifications of the borrowing
procedures contemplated by the Agreement to take account thereof).

(iv) Notwithstanding any other provision herein, no Subsidiary Borrower shall,
solely as a result of being a Subsidiary Borrower, be jointly and severally
liable for the Revolving Loans made to the Borrower or any other Subsidiary
Borrower and each Subsidiary Borrower shall be liable for indemnity obligations
under Sections 2.19(c), 2.20 and payment of taxes and expenses under
Section 10.5 solely to the extent such obligations, taxes and expenses relate to
the Revolving Loans made to such Subsidiary Borrower. For the avoidance of
doubt, under no circumstance shall any Foreign Subsidiary (or any Domestic
Subsidiary of a Foreign Subsidiary) be liable for any Obligations of Borrower or
any other Subsidiary Borrower.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower and Subsidiary Borrower:   

690 East Middlefield Road

Mountain View, California 94043

   Attention: Treasurer    Telecopy: (605) 584-4240    Telephone: (605) 584-5000
   With a copy to: VP and General Counsel

 

68



--------------------------------------------------------------------------------

Administrative Agent:   

For Dollar-

denominated Revolving Loans:

  

10 S. Dearborn St.

Floor 7

Chicago, IL 60603

Attention: Leonida Mischke

Telecopy: (888) 292-9533

Telephone: (312) 385-7055

Email: jpm.agency.servicing.4@jpmchase.com

For Multicurrency Loans:   

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP United Kingdom

Attention: The Manager

Telecopy: 44-207-777-2360

Email: loan_and_agency_london@jpmorgan.com

For updates to the DQ List:    Email: JPMDQ_Contact@jpmorgan.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower and any Subsidiary
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower and each Subsidiary Borrower
agrees (a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and

 

69



--------------------------------------------------------------------------------

expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of outside counsel to
the Administrative Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower at
least one Business Day prior to the Third Amendment and Restatement
Effectiveness Date (in the case of amounts to be paid on the Third Amendment and
Restatement Effectiveness Date), and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of outside
counsel to each Lender and of outside counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (to the extent not payable under Section 2.19(b) or
indemnified under Section 2.19(c)) and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, claims, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement and performance of this Agreement, the
other Loan Documents and any such other documents, including any claim,
litigation, investigation or proceeding regardless of whether any Indemnitee is
a party thereto and whether or not the same are brought by the Borrower, its
equity holders, affiliates or creditors or any other Person, including any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document, excluding
litigation commenced by the Borrower against any of the Administrative Agent or
the Lenders which (i) seeks enforcement of any of the Borrower’s rights
hereunder and (ii) is determined adversely to any of the Administrative Agent or
the Lenders in final and nonappealable decision of a court of competent
jurisdiction (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that neither the Borrower nor any
Subsidiary Borrower shall have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Treasurer (Telephone No. (650) 962-5000) (Telecopy No. (650) 584-4240), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder. Section 10.5(d) shall not apply with respect to taxes
other than any taxes that represent losses, claims, damages, etc. arising from
any non-tax claim.

 

70



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Borrower nor any Subsidiary
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower or any Subsidiary Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b)

(i) Subject to the conditions set forth in this paragraph (b)(i)and paragraph
(b)(ii) below, any Lender may in accordance with applicable law assign to one or
more assignees (each, an “Assignee”), other than a natural person or a
Defaulting Lender, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund, in each case that is not a
Disqualified Lender, or, if an Event of Default has occurred and is continuing
under clauses (a) or (f) of Section 7.1, any other Person; and provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld);

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender,
or an Approved Fund, in each case that is not a Disqualified Lender, or an
assignment of the entire remaining amount of the assigning Lender’s Commitments
or Loans under any Facility, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 7.1(a) or (f) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of each Lender and its affiliates, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

71



--------------------------------------------------------------------------------

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person or a Defaulting Lender) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of
an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, any Subsidiary Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)

(i) Any Lender may, in accordance with applicable law, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to

 

72



--------------------------------------------------------------------------------

any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section 10.6, the Borrower agrees that each Participant shall be
entitled to the benefits of, and subject to the requirements of, Sections 2.18,
2.19 and 2.20 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulation. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from an
adoption of or any change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Any Participant that is a
Non-U.S. Lender shall not be entitled to the benefits of Section 2.19 unless
such Participant complies with Section 2.19(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Disqualified Lenders.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless the
Borrower has consented to such assignment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Lender for the purpose of such assignment or participation). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Lender after
the applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Lender”), (x) such assignee shall not

 

73



--------------------------------------------------------------------------------

retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment in violation of this Section 10.6(f)(i) shall not be
void, but the other provisions of this Section 10.6(f) shall apply.

(ii) If any assignment or participation is made to any Disqualified Lender
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Lender after the applicable Trade Date,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) terminate any Revolving
Commitment of such Disqualified Lender and repay all obligations of the Borrower
owing to such Disqualified Lender in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Lenders, purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.6), all of its
interest, rights and obligations under this Agreement to one or more Assignees
at the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter.

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”), including
that portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefited Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 7 receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations

 

74



--------------------------------------------------------------------------------

owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of an original executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower and each Subsidiary
Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of any state or federal court located in the
Borough of Manhattan in the City of New York, and appellate courts from any
thereof;

 

75



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower and each Subsidiary Guarantor hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1 or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
shall have been paid in full and the Commitments have been terminated, the
Guarantee Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee Agreement shall terminate, all without delivery of any instrument
or performance of any act by any Person.

 

76



--------------------------------------------------------------------------------

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public Information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such Information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section 10.15, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of, or if required by, any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed under
circumstances not otherwise in violation of this Section 10.15, (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to Information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) solely with respect to
Information pertaining to this Agreement routinely provided by arrangers to data
service providers, to data service providers, including league table providers,
that serve the lending industry; provided further that nothing herein shall
prevent the Administrative Agent or any Lender from disclosing the DQ List to
any prospective Lender or prospective Participant on a confidential basis. For
the purposes of this Section 10.15, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
confidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each Subsidiary Borrower, which information includes the name and
address of the Borrower and each Subsidiary Borrower and other information that
will allow such Lender to identify the Borrower and each Subsidiary Borrower in
accordance with the Act.

 

77



--------------------------------------------------------------------------------

10.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

SYNOPSYS, INC., as Borrower By:  

/s/ Trac Pham

  Name:   Trac Pham   Title:   Chief Financial Officer

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Timothy D. Lee

  Name:   Timothy D. Lee   Title:   Vice President

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: BANK OF AMERICA, N.A., as a Lender By:  

/s/ My-Linh Yoshiike

  Name:   My-Linh Yoshiike   Title:   Vice President For any Lender requiring a
second signature line: By:  

 

  Name:     Title  

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ Lillian Kim

  Name:   Lillian Kim   Title:   Director For any Lender requiring a second
signature line: By:  

 

  Name:     Title  

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Jackson Smith

  Name:   Jackson Smith   Title:   Relationship Manager For any Lender requiring
a second signature line: By:  

 

  Name:     Title  

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: HSBC Bank USA, National Association, as a Lender By:  

/s/ Mark Gibbs

  Name:   Mark Gibbs   Title:   Director

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: U.S. Bank National Association, as a Lender By:  

/s/ Matt S. Scullin

  Name:   Matt S. Scullin   Title:   Vice President

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Sarah Bryson

  Name:   Sarah Bryson   Title:   Senior Vice President For any Lender requiring
a second signature line: By:  

 

  Name:     Title  

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: Mizuho Bank (USA), as a Lender By:  

/s/ Daniel Guevara

  Name:   Daniel Guevara   Title:   Director

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
and other agents from time to time parties thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent]

 

Name of Lender: SUNTRUST BANK, as a Lender By:  

/s/ Min Park

  Name:   Min Park   Title:   Vice President

 

[Synopsys – Amended and Restated Credit Agreement 2016]



--------------------------------------------------------------------------------

Schedule 1.1A Revolving Commitments

 

Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 89,375,000   

Bank of America, N.A.

   $ 89,375,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 89,375,000   

Wells Fargo Bank, N.A.

   $ 89,375,000   

HSBC Bank USA, National Association

   $ 73,125,000   

U.S. Bank National Association

   $ 73,125,000   

Branch Banking and Trust Company

   $ 48,750,000   

Mizuho Bank (USA)

   $ 48,750,000   

SunTrust Bank

   $ 48,750,000   

Total:

   $ 650,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1B Initial Term Commitments

 

Lender

   Initial Term Commitment  

JPMorgan Chase Bank, N.A.

   $ 20,625,000   

Bank of America, N.A.

   $ 20,625,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 20,625,000   

Wells Fargo Bank, N.A.

   $ 20,625,000   

HSBC Bank USA, National Association

   $ 16,875,000   

U.S. Bank National Association

   $ 16,875,000   

Branch Banking and Trust Company

   $ 11,250,000   

Mizuho Bank (USA)

   $ 11,250,000   

SunTrust Bank

   $ 11,250,000   

Total:

   $ 150,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.9 Intellectual Property

Synopsys, Inc. (“Synopsys”) is engaged in complex patent litigation with Mentor
Graphics Corporation (“Mentor”) involving several actions in different forums.
Further detail on these actions can be found in the “Legal Proceedings” section
of the most recent Quarterly Report on Form 10-Q filed by Synopsys with the
Securities and Exchange Commission (the “Disclosure”). One such action, referred
to as the “Oregon Action” in the Disclosure, proceeded to trial, and a jury
reached a verdict on October 10, 2014 finding that certain features of Synopsys’
ZeBu products infringed a Mentor patent and assessing damages of approximately
$36 million. On March 12, 2015, the court entered an injunction preventing sales
of ZeBu products in the United States that contain the features found by the
jury to infringe. Synopsys has released a new version of ZeBu software that does
not include such features. Both parties have appealed the court’s rulings. The
hearing on such appeal was held on June 9, 2016, and the court has yet to issue
a decision.



--------------------------------------------------------------------------------

Schedule 6.2(d) Subsidiary Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.3(f) Liens on Subsidiary Indebtedness

None.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

[FORM OF]

GUARANTEE AGREEMENT

made by

CERTAIN SUBSIDIARIES OF SYNOPSYS, INC.

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of                  , 20    

 

 

 



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of                  , 20     (as the same may be
amended, supplemented or otherwise modified from time to time, this
“Agreement”), made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, the “Guarantors”), in
favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Amended and Restated
Credit Agreement, dated as of November 28, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Synopsys,
Inc. (the “Borrower”), the Lenders, the Administrative Agent and Bank of
America, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank,
N.A., as Co-Syndication Agents.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
have been and will be used in part to enable the Borrower to make valuable
transfers to one or more of the Guarantors in connection with the operation of
their respective businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and the Administrative Agent
and the Lenders having entered into the Credit Agreement and to induce the
Lenders to make their respective further extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1 Guarantee. Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Obligations. The guarantee provided under this Agreement is a guarantee
of payment and not of collection.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full and the Revolving Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement there may be no
outstanding and unpaid Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Obligations are
paid in full and the Revolving Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against

 

2



--------------------------------------------------------------------------------

the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full and the Revolving Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

2.4 Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of such Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have

 

3



--------------------------------------------------------------------------------

against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars, or
in the applicable Foreign Currency in the case of Multicurrency Loans, at the
Funding Office.

SECTION 3. REPRESENTATIONS AND WARRANTIES

In consideration of the Administrative Agent and the Lenders having entered into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby
represents and warrants to the Administrative Agent and each Lender that:

3.1 Enforceable Obligation. This Agreement constitutes a legal, valid and
binding obligation of each Guarantor, enforceable against such Guarantor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally, by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and by public
policies limiting exculpation, indemnification or contribution.

3.2 No Conflicts of Consents. The execution, delivery and performance of this
Agreement (i) does not require any consent or approval of, or registration or
filing with, or any other action by, any Governmental Authority, (ii) will not
violate any applicable law or regulation or any order of any Governmental
Authority and (iii) will not violate or result in a default under any agreement
binding on any Guarantor, except where such violation or default could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 4. THE ADMINISTRATIVE AGENT

4.1 Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this

 

4



--------------------------------------------------------------------------------

Agreement shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 5. MISCELLANEOUS

5.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

5.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

5.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 5.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

5.4 Enforcement Expenses; Indemnification. Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of outside counsel to
each Lender and of outside counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

(c) The agreements in this Section 5.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

5.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent; and provided, further, neither the Administrative Agent
nor any Lender may assign, transfer or delegate any of

 

5



--------------------------------------------------------------------------------

its rights or obligations under this Agreement except to the extent it would be
permitted to do so under Section 10.6 of the Credit Agreement (or, in the case
of the Administrative Agent, Section 8.9 of the Credit Agreement).

5.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing (subject to the consent and
annulment provisions set out in Sections 7.1 and 7.2 of the Credit Agreement,
respectively), without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement or any
other Loan Document, as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Administrative Agent and each Lender shall notify such
Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender under this
Section 5.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have and are subject to the adjustment provisions of Section 10.7 of
the Credit Agreement.

5.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

5.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

5.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

5.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

5.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.12 any special, exemplary, punitive or consequential damages.

5.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantor, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

5.14 Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.9 of the Credit Agreement
shall become a Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

5.15 Releases. At such time as the Revolving Loans and the other Obligations
shall have been paid in full and the Revolving Commitments have been terminated,
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the request and sole expense of any Guarantor following any such
termination, the Administrative Agent shall and execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.

 

7



--------------------------------------------------------------------------------

5.16 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

5.17 Confidentiality. The Administrative Agent and each Lender agrees to be
bound by the confidentiality provisions set out in Section 10.15 of the Credit
Agreement with respect to this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

[NAME OF GUARANTOR] By:  

 

  Title:

 

9



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                     (the “Additional Guarantor”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Synopsys, Inc. (the “Borrower”), the Lenders, the Administrative Agent
and Bank of America, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells
Fargo Bank, N.A., as Co-Syndication Agents have entered into the Amended and
Restated Credit Agreement, dated as of November 28, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of                  , 20     (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 1 to the Guarantee Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Guarantee Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

CLOSING CERTIFICATE

Pursuant to Section 4.1(e) of the Amended and Restated Credit Agreement, dated
as of November 28, 2016 (the “Credit Agreement”; terms defined therein being
used herein as therein defined), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. and WELLS FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), the undersigned [INSERT TITLE OF OFFICER] of the Borrower (the
“Certifying Loan Party”) hereby certifies as follows:

The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

                     is the duly elected and qualified [Corporate Secretary] of
the Certifying Loan Party and the signature set forth for such officer below is
such officer’s true and genuine signature.

No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Revolving Loans to be made on the date
hereof and the use of proceeds thereof.

The conditions precedent set forth in Section 4.2 of the Credit Agreement were
satisfied as of the Closing Date.

The governmental and third party approvals set forth in Section 4.1(d) of the
Credit Agreement were obtained as of the Closing Date.

The undersigned [Corporate Secretary] of the Certifying Loan Party certifies as
follows:

There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party.

The Certifying Loan Party is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization.

Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
                    ; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Certifying Loan Party now in force
relating to or affecting the matters referred to therein.

Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.

Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.



--------------------------------------------------------------------------------

The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

  

Office

  

Signature

     

 

     

 

     

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

   

 

Name:     Name: Title:     Title: [Corporate Secretary] Date: [            ],
2016    



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

        

 

   2.    Assignee:   

 

        

 

         [and is an Affiliate of [identify Lender]]    3.    Borrower(s):   

 

   4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of November 28, 2016 (as amended, supplemented or
otherwise modified from time to time) among Synopsys, Inc., the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent



--------------------------------------------------------------------------------

6.    Assigned Interest:

 

Assignor

  

Assignee

  

Facility

Assigned

  

Aggregate

Amount of

Commitment/

Loans for all

Lenders

    

Amount of
Commitment/

Loans

Assigned

    

Percentage

Assigned of

Commitment/

Loans1

           $                    $                           %           $
                   $                           %           $                   
$                           % 

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Title: ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

  Title:

 

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as   Administrative Agent
By:  

 

  Title: Consented to: SYNOPSYS, INC. By:  

 

  Title: [Consented to:]2 [ANY OTHER RELEVANT PARTY] By:  

 

  Title:

 

 

2  To be added only if the consent of other parties (e.g., Swingline Lender,
Issuing Bank) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement, dated as of November 28, 2016 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”) among Synopsys,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.6 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and



--------------------------------------------------------------------------------

other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 28, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. and WELLS FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E (as applicable). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. For the avoidance of doubt, such a certificate
described in (2) of the preceding sentence shall be updated and provided to by
the undersigned to the Administrative Agent and the Borrower prior to the next
applicable payment date following a change described in (1) of the preceding
sentence.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 28, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. and WELLS FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a correct and
complete certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. For the avoidance of doubt, such a
certificate described in (2) of the preceding sentence shall be updated and
provided to by the undersigned to its participating Lender prior to the next
applicable payment date following a change described in (1) of the preceding
sentence.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 28, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. and WELLS FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a correct and
complete IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. For the
avoidance of doubt, such a certificate described in (2) of the preceding
sentence shall be updated and provided to by the undersigned to its
participating Lender prior to the next applicable payment date following a
change described in (1) of the preceding sentence.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 28, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. and WELLS FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E (as applicable) or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. For the avoidance of doubt, such a
certificate described in (2) of the preceding sentence shall be updated and
provided to by the undersigned to the Administrative Agent and the Borrower
prior to the next applicable payment date following a change described in (1) of
the preceding sentence.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT, dated                     , to the Amended and Restated
Credit Agreement, dated as of November 28, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SYNOPSYS,
INC. (the “Borrower”), the Lenders party thereto, BANK OF AMERICA, N.A., THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD. and WELLS FARGO BANK, N.A., as Co-Syndication
Agents, and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in Section 2.10(c) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld) by executing and delivering to the Borrower
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this New Lender Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Revolving Commitment of $        .

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 3.1 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this New Lender Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, without
limitation, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.19(e) of the Credit
Agreement.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[insert notice address]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF LENDER] By  

 

  Name:     Title:  

 

Accepted this      day of             ,         . SYNOPSYS, INC. By  

 

  Name:     Title:   Accepted this      day of             ,         . JPMORGAN
CHASE BANK, N.A. as Administrative Agent By  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF INCREASED REVOLVING COMMITMENT ACTIVATION NOTICE

 

To: JPMORGAN CHASE BANK, N.A., as Administrative Agent

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 28, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. and WELLS FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

This notice is the Increased Revolving Commitment Activation Notice referred to
in the Credit Agreement, and the Borrower and each of the Lenders party hereto
hereby notify you that:

 

  1. Each Lender party hereto agrees to make or increase the amount of its
Revolving Commitment to the amount set forth opposite such Lender’s name below
under the caption “Increased Revolving Commitment Amount”.

 

  2. The Increased Revolving Commitment Closing Date is                     .

 

  3. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing as of the date hereof and no Default or
Event of Default will exist after giving effect to the increase specified
herein.

 

    SYNOPSYS INC.     By:  

 

      Name:       Title: Increased Revolving Commitment Amount     [NAME OF
LENDER] $                       By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

INCREMENTAL TERM FACILITY ACTIVATION NOTICE

 

To: JPMORGAN CHASE BANK, N.A., as Administrative Agent

under the Credit Agreement referred to below

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 28, 2016 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the Lenders party
thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and WELLS
FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

This notice is an Incremental Term Facility Activation Notice referred to in the
Credit Agreement, and the Borrower and each Lender party hereto hereby notify
you that:

1. Each Lender party hereto agrees to make an Incremental Term Loan in the
amount set forth opposite such Lender’s name on the signature pages hereof under
the caption “Incremental Term Loan Amount”.

2. The Incremental Term Facility Closing Date is                     .

3. The aggregate principal amount of Incremental Term Loans contemplated hereby
is $        .

4. The Incremental Term Loan of each Lender party hereto shall mature in
         consecutive installments, commencing on             , 20    , each of
which shall be in an amount equal to (i) the percentage which the principal
amount of such Lender’s Incremental Term Loan made on the Incremental Term
Facility Closing Date constitutes of the aggregate principal amount of
Incremental Term Loans made on the Incremental Term Facility Closing Date
multiplied by (ii) the amount set forth below opposite such installment:

 

Installment

  

Principal Amount

      [Insert installment dates and amounts]

5. The Incremental Term Maturity Date for the Incremental Term Loans
contemplated hereby is             , 20    .

6. Each Incremental Term Loan contemplated hereby that is a Eurodollar Loan
shall bear interest during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus an
applicable margin of [    ]%. Each Incremental Term Loan contemplated hereby
that is an ABR Loan shall bear interest at a rate per annum equal to the ABR
plus an applicable margin of [    ]%.

7. The agreement of each Lender party hereto to make an Incremental Term Loan on
the Incremental Term Facility Closing Date is subject to the satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

(b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Loan Documents (to the extent necessary).]

(c) After giving effect to the making of the Incremental Term Loans contemplated
hereby on the Incremental Term Facility Closing Date, (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date, and (ii) no Default or Event
of Default shall have occurred and be continuing.

[Signature page follows]



--------------------------------------------------------------------------------

    [NAME OF BORROWER]     By:  

 

      Name:       Title: Incremental Term Loan Amount     [NAME OF LENDER]
$                   By:  

 

      Name:       Title:

 

CONSENTED TO:

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of             , 20    , made by each signatory
hereto (each a “New Subsidiary Borrower”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders referred to in the Amended and Restated Credit Agreement dated as of
November 28, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. and WELLS FARGO BANK, N.A., as Co-Syndication Agents, and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the New Subsidiary
Borrower to the Credit Agreement in the manner hereinafter set forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to subsection
10.1(b)(i) of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The New Subsidiary Borrower hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement and acknowledges and agrees to:

 

1. join the Credit Agreement as a Subsidiary Borrower, as indicated with its
signature below; be bound by all covenants, agreements and acknowledgments
attributable to a Subsidiary Borrower in the Credit Agreement; and perform all
obligations and duties required of it by the Credit Agreement.

2. The New Subsidiary Borrower represents and warrants that the representations
and warranties contained in Section 3 of the Credit Agreement (other than
Sections 3.1 and 3.2) as they relate to such New Subsidiary Borrower or which
are contained in any certificate furnished by or on behalf of such New
Subsidiary Borrower are true and correct on the date hereof.

3. The address, taxpayer identification number and jurisdiction of incorporation
of each of the New Subsidiary Borrower are set forth in Annex I to this Joinder
Agreement.

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[NEW SUBSIDIARY BORROWER], as a Subsidiary Borrower By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: